 

--------------------------------------------------------------------------------


Exhibit 10.1

 






KEY TECHNOLOGY, INC.
(an Oregon corporation)






and






AMERICAN STOCK TRANSFER & TRUST COMPANY
Rights Agent




















Second Amended and Restated
Rights Agreement


Dated as of November 13, 2007
















--------------------------------------------------------------------------------



TABLE OF CONTENTS


Section                                                                                                                                                   
Page




1.                 Certain
Definitions                                                                                                               
1


2.                 Appointment of Rights
Agent                                                                                           
5


3.                 Issue of Rights
Certificates                                                                                                
5


4.                 Form of Rights
Certificates                                                                                                 
6

 
5.                 Countersignature and
Registration                                                                                  
 7


6.                 Transfer, Split Up, Combination and Exchange of Rights
Certificates; Mutilated, Destroyed, Lost or Stolen
Rights
Certificates                                                                                                            
8


7.                 Exercise of Rights; Purchase Price; Expiration Date
of
Rights                                                                                                                            
9


8.                 Cancellation and Destruction of Rights
Certificates                                                      11


9.                 Reservation and Availability of Capital
Stock                                                                 11


10.                 Preferred Stock Record
Date                                                                                            13


11.                 Adjustment of Purchase Price, Number and Kind of
Shares or Number of
Rights                                                                                           13


12.                 Certificate of Adjusted Purchase Price or Number of
Shares                                                                                                                               
 21


13.                 Consolidation, Merger or Sale or Transfer
of Assets or Earning
Power                                                                                            22


14.                 Fractional Rights and Fractional
Shares                                                                         24


15.                 Rights of
Action                                                                                                                 25


16.                 Agreement of Rights
Holders                                                                                           26


17.                 Rights Holder and Rights Certificate Holder Not Deemed a
Shareholder                  26

 KEY TECHNOLOGY,
INC.                                                                                            PAGE
i
 SECOND AMENDED AND RESTATED RIGHTS PLAN
                             


--------------------------------------------------------------------------------



18.                 Concerning the Rights
Agent                                                                                           
27


19.                 Merger or Consolidation or Change of Name of Rights
Agent                                    27


20.                 Duties of Rights
Agent                                                                                                      
28


21.                 Change of Rights
Agent                                                             30


22.                 Issuance of New Rights
Certificates                                                                                
31


23.                 Redemption and
Termination                                                                                             31


24.                 Exchange                                                                                                                              
32


25.                 Notice of Certain
Events                                                                                                    
33


26.                 Notices                                                                                                                                  
34


27.                 Supplements and
Amendments                                                                                         35


28.                 Successors                                                                                                                            35


29.                 Determinations and Actions by the Board of Directors,
Etc.                                        35


30.                 Benefits of This
Agreement                                                                                                36


31.                 Severability                                                                                                                            36


32.                 Governing
Law                                                                                                                      36


33.                 Counterparts                                                                                                                          37


34.                 Descriptive
Headings                                                                                                           37


Exhibit A     --    Designation of Terms of Series A Junior
    Participating Preferred Stock


Exhibit B     --    Form of Rights Certificate



 KEY TECHNOLOGY,
INC.                                                                                                                                                        PAGE
ii
 SECOND AMENDED AND RESTATED RIGHTS PLAN                      


--------------------------------------------------------------------------------



TABLE OF DEFINED TERMS




Term
Defined                                                                                                               
 Section
Acquiring
Person .................................................................................................             
1(a)
Adjustment
Shares ...............................................................................................      
11(a)(ii)
Adverse
Person ....................................................................................................             
1(b)
Affiliate ..................................................................................................................           
   1(c)
Agreement .............................................................................................................            
Intro
Associate ...............................................................................................................              
1(c)
Beneficial Owner; beneficially
own ....................................................................             
1(d)
Board of Directors
.................................................................................................           
Intro
Business
Day .........................................................................................................             
1(e)
Close of
Business ..................................................................................................  
            1(f)
Common
Stock .......................................................................................................   Intro; 1(g)
Common Stock Equivalents
.................................................................................      
11(a)(iii)
Company (Key Technology,
Inc.) .......................................................................           
Intro
Company (following a
Section 13
Event) ...................................................................................................           
13(a)
Current
Value ..........................................................................................................      11(a)(iii)
Current Market
Price ..............................................................................................          
20(b)
Distribution
Date ....................................................................................................             
3(a)
equivalent preferred stock
....................................................................................           
11(b)
Exchange
Act ..........................................................................................................             
1(a)
Exchange
Date ........................................................................................................             
7(a)
Exchange
Ratio .......................................................................................................           
24(a)
Expiration
Date .......................................................................................................             
7(a)
Final Expiration
Date .............................................................................................             
7(a)
Term
Defined                                                                                                                   Section
Original
Rights ....................................................................................................             
1(d)(i)
Person ..................................................................................................................                 
1(h)
Preferred
Stock ...................................................................................................        
Intro; 1(i)
Principal
Party .....................................................................................................               
13(b)
Purchase
Price1...........................................................................         
(j); 4(a); 11(a)(ii); 13(a)
Qualifying
Offer ..................................................................................................       1(a)(ii)(A)
Record
Date .........................................................................................................               Intro
Redemption
Date ................................................................................................                
7(a)
Redemption
Price ................................................................................................               23(a)
Restated Articles of
Incorporation ...................................................................         11(a)(iii)
Rights ....................................................................................................................              Intro
Rights
Agent ........................................................................................................             
Intro
Rights
Certificates ...............................................................................................               
3(a)
Rights Dividend Declaration
Date ....................................................................             
Intro
Section 11(a)(ii) Event
.........................................................................................         11(a)(ii)
Section 11(a)(ii) Trigger Date
.............................................................................        11(a)(iii)
Section 13
Event ..................................................................................................         
    13(a)
Securities
Act .......................................................................................................               
7(c)
Spread ....................................................................................................................        11(a)(iii)
Stock Acquisition
Date .......................................................................................              1(m)
Subsidiary .............................................................................................................               1(n)
Substitution
Period .............................................................................................        11(a)(iii)
Trading
Day ........................................................................................................          
11(d)(i)
Triggering
Event ................................................................................................                
1(o)


 KEY TECHNOLOGY,
INC.                                                                                            PAGE
iii
 SECOND AMENDED AND RESTATED RIGHTS PLAN         
            


--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED
RIGHTS AGREEMENT


SECOND AMENDED AND RESTATED RIGHTS AGREEMENT, dated as of November 13, 2007
(this "Agreement"), between Key Technology, Inc., an Oregon corporation (the
"Company"), and American Stock Transfer & Trust Company, a New York banking
corporation (the "Rights Agent").


W I T N E S E T H


WHEREAS, on May 4, 1998 (the "Rights Dividend Declaration Date"), the Board of
Directors of the Company (the "Board of Directors") authorized and declared a
dividend distribution of one Right (as defined below) for each share of the
Company's common stock, par value $.01 per share (the "Common Stock"),
outstanding at the close of business on June 30, 1998 (the "Record Date"), and
authorized the issuance of one Right (as such number may hereinafter be adjusted
pursuant to the provisions of Section 11(p) hereof) for each share of Common
Stock of the Company issued between the Record Date and the Distribution Date
(as defined below), each Right initially representing the right to purchase
1/1,000 of a share of the Company's Series A Junior Participating Preferred
Stock (the "Preferred Stock") having the rights, powers and preferences set
forth in Exhibit A attached hereto, upon the terms and subject to the conditions
hereinafter set forth (each a "Right" and collectively, the "Rights");


WHEREAS, the Company entered into a Rights Agreement with ChaseMellon
Shareholder Services, L.L.C., a New Jersey limited liability company
("ChaseMellon") dated June 20, 1998 and appointed ChaseMellon as the initial
rights agent;


WHEREAS, on April 1, 2001, the Company amended and restated the Rights Agreement
(the "First Amended and Restated Rights Agreement") whereby the Company removed
ChaseMellon as the rights agent and appointed American Stock Transfer & Trust
Company as the successor rights agent, and the Company appointed the Rights
Agent to act on behalf of the Company in connection with the Rights;


WHEREAS, the First Amended and Restated Rights Agreement provides for its
amendment from time to time without the consent of the holders of the Rights;
and


WHEREAS, on or about October 8, 2007, the Board of Directors of the Company
authorized and directed the officers of the Company to amend and restate the
First Amended and Restated Rights Agreement on the terms and conditions set
forth in this Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereby agree as follows:
 
 KEY TECHNOLOGY,
INC.                                                                                            PAGE
1
 SECOND AMENDED AND RESTATED RIGHTS PLAN                


--------------------------------------------------------------------------------



Section 1.                      Certain Definitions.


For purposes of this Agreement, the following terms have the meanings indicated:


(a)           "Acquiring Person" shall mean any Person who or which, together
with all Affiliates and Associates of such Person, shall be the Beneficial Owner
of 15% or more of the shares of Common Stock then outstanding, but shall not
include:


(i)           the Company;


(ii)           any Subsidiary of the Company;


(iii)           any employee benefit plan of the Company or of any Subsidiary of
the Company;


(iv)           any Person or entity organized, appointed or established by the
Company for or pursuant to the terms of any such plan; or


(v)           any such Person who has reported or is required to report
Beneficial Ownership of 15% or more (but less than 25%) of the shares of Common
Stock then outstanding on Schedule l3G under the Exchange Act of 1934, as
amended (the "Exchange Act") (or any comparable or successor report), or on
Schedule 13D under the Exchange Act (or any comparable or successor report)
which Schedule 13D does not state any intention to or reserve the right to
control or influence the management or policies of the Company or engage in any
of the actions specified in Item 4 of such Schedule (other than the disposition
of the Common Stock) and, within 10 Business Days of being requested by the
Company to advise it regarding the same, certifies to the Company that such
Person acquired shares of Common Stock in excess of l4.9% inadvertently or
without knowledge of the terms of the Rights or consequences of such Beneficial
Ownership under this Agreement and who, together with all Affiliates and
Associates, thereafter does not acquire additional shares of Common Stock while
the Beneficial Owner of 15% or more of the shares of Common Stock then
outstanding; provided, however, that if the Person requested to so certify fails
to do so within 10 Business Days, then such Person shall become an Acquiring
Person immediately after such 10 Business Day Period.


Notwithstanding the foregoing, no Person shall become an "Acquiring Person"
solely as the result of an acquisition of Common Stock by the Company which, by
reducing the number of shares outstanding, increases the proportionate number of
shares beneficially owned by a Person to l5% or more of the Common Stock of the
Company then outstanding as determined above; provided, however, that if a
Person becomes the Beneficial Owner of l5% or more of the Common Stock of the
Company then outstanding (as determined above) solely by reason of acquisitions
of Common Stock by the Company and shall, after such acquisitions by the
Company, become the Beneficial Owner of any additional shares of Common Stock by
any means whatsoever, then such Person shall be deemed to be an "Acquiring
Person." Any

 KEY TECHNOLOGY,
INC.                                                                                            PAGE 2
 SECOND AMENDED AND RESTATED RIGHTS PLAN                


--------------------------------------------------------------------------------



determination made by the Board of Directors as to whether any Person is or is
not an "Acquiring Person" shall be conclusive and binding upon all holders of
Rights.


(b)           "Adverse Person" shall mean any Person declared to be an Adverse
Person by the Board of Directors upon determination that the criteria set forth
in Section 11(a)(ii)(B) apply to such Person; provided, however, that the Board
of Directors shall not declare any Person who is the Beneficial Owner of 10% or
more of the outstanding Common Stock of the Company to be an Adverse Person if
such Person has reported or is required to report such ownership on Schedule 13G
under the Exchange Act (or any comparable or successor report) or on Schedule
13D under the Exchange Act (or any comparable or successor report) which
Schedule 13D does not state any intention to or reserve the right to control or
influence the management or policies of the Company or engage in any of the
actions specified
in Item 4 of such Schedule (other than the disposition of the Common Stock) so
long as such Person neither reports nor is required to report such ownership
other than as described in this paragraph (b).


(c)           "Affiliate" and "Associate" shall have the respective meanings
ascribed to such terms in Rule 12b-2 of the General Rules and Regulations under
the Exchange Act, as in effect on the date of this Agreement.


(d)           A Person shall be deemed the "Beneficial Owner" of, and shall be
deemed to "beneficially own," any securities:


(i)           which such Person or any of such Person's Affiliates or
Associates, directly or indirectly, has the right to acquire (whether such right
is exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement or understanding (whether or not in writing) or upon the
exercise of conversion rights, exchange rights, rights, warrants or options, or
otherwise; provided, however, that a Person shall not be deemed the "Beneficial
Owner" of, or to "beneficially own:"  (A) securities tendered pursuant to a
tender or exchange offer made by such Person or any of such Person's Affiliates
or Associates until such tendered securities are accepted for purchase or
exchange; or (B) securities
issuable upon exercise of Rights at any time prior to the occurrence of a
Triggering Event; or (C) securities issuable upon exercise of Rights from and
after the occurrence of a Triggering Event which Rights were acquired by such
Person or any of such Person's Affiliates or Associates prior to the
Distribution Date or pursuant to Section 3(a) or Section 22 hereof (the
"Original Rights") or pursuant to Section 11(i) hereof in connection with an
adjustment made with respect to any Original Rights;


(ii)           which such Person or any of such Person's Affiliates or
Associates, directly or indirectly, has the right to vote or dispose of or has
"beneficial ownership" of (as determined pursuant to Rule 13d-3 of the General
Rules and Regulations under the Exchange Act, as in effect on the date of this
Agreement), including pursuant to any agreement, arrangement or understanding,
whether or not in writing; provided, however, that a Person shall not be deemed
the "Beneficial Owner" of, or to "beneficially own," any security under this

 KEY TECHNOLOGY,
INC.                                                                                            PAGE 3
 SECOND AMENDED AND RESTATED RIGHTS PLAN                


--------------------------------------------------------------------------------



subparagraph (ii) as a result of an agreement, arrangement or understanding to
vote such security if such agreement, arrangement or understanding:  (A) arises
solely from a revocable proxy given in response to a public proxy or consent
solicitation made pursuant to, and in accordance with, the applicable provisions
of the General Rules and Regulations under the Exchange Act, and (B) is not also
then reportable by such Person on Schedule 13D under the Exchange Act (or any
comparable or successor report); or


(iii)           which are beneficially owned, directly or indirectly, by any
other Person (or an Affiliate or Associate thereof) with which such Person (or
any of such Person's Affiliates or Associates) has any agreement, arrangement or
understanding (whether or not in writing), for the purpose of acquiring,
holding, voting (except pursuant to a revocable proxy as described in the
proviso to subparagraph (ii) of this paragraph (c)) or disposing of any voting
securities of the Company; provided, however, that nothing in this paragraph (c)
shall cause a person engaged in business as an underwriter of securities to be
the "Beneficial Owner" of, or to "beneficially own," any securities acquired
through such person’s participation in good faith in a firm commitment
underwriting until the expiration of 40 days after the date of such acquisition.


(e)           "Business Day" shall mean any day other than a Saturday, Sunday or
a day on which banking institutions in the State of Oregon are authorized or
obligated by law or executive order to close.


(f)           "Close of Business" on any given date shall mean 5:00 p.m.,
Pacific time, on such date; provided, however, that if such date is not a
Business Day it shall mean 5:00 p.m., Pacific time, on the next succeeding
Business Day.


(g)           "Common Stock" shall mean the common stock, par value $.01 per
share, of the Company, except that "Common Stock" when used with reference to
any Person other than the Company shall mean the capital stock of such Person
with the greatest voting power, or the equity securities or other equity
interest having power to control or direct the management, of such Person.


(h)           "Person" shall mean any individual, firm, corporation,
partnership, limited liability company or other entity.


(i)           "Preferred Stock" shall mean shares of Series A Junior
Participating Preferred Stock of the Company, and, to the extent that there is
not a sufficient number of shares of Series A Junior Participating Preferred
Stock authorized to permit the full exercise of the Rights, any other series of
Preferred Stock of the Company designated for such purpose containing terms
substantially similar to the terms of the Series A Junior Participating
Preferred Stock.


(j)           "Purchase Price" shall mean the price to be paid for each 1/1,000
of a share of Preferred Stock pursuant to the exercise of a Right, which price
is, as of the date

 KEY TECHNOLOGY,
INC.                                                                                            PAGE 4
 SECOND AMENDED AND RESTATED RIGHTS PLAN                


--------------------------------------------------------------------------------



hereof, as set forth in Section 7(b) hereof.  The Purchase Price is subject to
adjustment from time to time as set forth in Sections 11 and 13 hereof.


(k)           "Section 11(a)(ii) Event" shall mean any event described in
Section 11(a)(ii) hereof.


(l)           "Section 13 Event" shall mean any event described in clauses
(i),(ii) or (iii) of Section 13(a) hereof.


(m)           "Stock Acquisition Date" shall mean the first date of public
announcement (which, for purposes of this definition, shall include, without
limitation, a report filed pursuant to Section 13(d) under the Exchange Act) by
the Company or an Acquiring Person that an Acquiring Person has become such.


(n)           "Subsidiary" shall mean, with reference to any Person, any
corporation of which an amount of voting securities sufficient to elect at least
a majority of the directors of such corporation is beneficially owned, directly
or indirectly, by such Person, or otherwise controlled by such Person.


(o)           "Triggering Event" shall mean any Section 11(a)(ii) Event or any
Section 13 Event.


Section 2.                      Appointment of Rights Agent.


The Company hereby appoints the Rights Agent to act as agent for the Company in
accordance with the terms and conditions hereof, and the Rights Agent hereby
accepts such appointment.  The Company may from time to time appoint such
Co-Rights Agents as it may deem necessary or desirable.  The Rights Agent shall
in no way be held responsible for the actions of any such Co-Rights Agent.


Section 3.                      Issue of Rights Certificates.


(a)           Until the earliest of:  (i) the Close of Business on the twentieth
Business Day after the Stock Acquisition Date; (ii) the Close of Business on the
tenth Business Day (or such later date as the Board of Directors shall
determine) after the date that a tender or exchange offer by any Person (other
than the Company, any Subsidiary of the Company, any employee benefit plan of
the Company or of any Subsidiary of the Company, or any Person or entity
organized, appointed or established by the Company for or pursuant to the terms
of any such plan) is first published or sent or given within the meaning of Rule
14d-2(a) of the General Rules and Regulations under the Exchange Act, as in
effect on the date of this Agreement, if upon consummation thereof, such Person
would be the Beneficial Owner of l5% or more of the shares of Common Stock then
outstanding; or (iii) the Close of Business on the tenth Business Day after the
Board of Directors determines, pursuant to the criteria set forth in
Section 11(a)(ii)(B) hereof, that a Person is an Adverse Person (the earliest of
(i), (ii) and (iii)

 KEY TECHNOLOGY,
INC.                                                                                            PAGE 5
 SECOND AMENDED AND RESTATED RIGHTS PLAN                    


--------------------------------------------------------------------------------



being herein referred to as the "Distribution Date"), then the following shall
apply:  (x) the Rights will be evidenced (subject to the provisions of
paragraph (b) of this Section 3) by the certificates for the Common Stock
registered in the names of the holders of the Common Stock (which certificates
for Common Stock shall be deemed also to be certificates for Rights) and not by
separate certificates, and (y) the Rights will be transferable only in
connection with the transfer of the underlying shares of Common Stock (including
a transfer to the Company).  As soon as practicable after the Distribution Date,
the Rights Agent will send by first-class, postage prepaid mail, to each holder
of the Common Stock as of the Close of Business on the Distribution Date, at the
address of such holder shown on the records of the Company, one or more right
certificates, in substantially the form of Exhibit B hereto (the "Rights
Certificates"), evidencing one Right for each share of Common Stock so held,
subject to adjustment as provided herein.  In the event that an adjustment in
the number of Rights per share of Common Stock has been made pursuant to
Section 11(p) hereof, at the time of distribution of the Rights Certificates,
the Company shall make the necessary and appropriate rounding adjustments (in
accordance with Section 14(a) hereof) so that Rights Certificates representing
only whole numbers of Rights are distributed and cash is paid in lieu of any
fractional Rights.  As of and after the Distribution Date, the Rights will be
evidenced solely by such Rights Certificates.


(b)           With respect to certificates for the shares of Common Stock
outstanding as of the Record Date, until the Distribution Date, the Rights will
be evidenced by such certificates for the Common Stock and the registered
holders of the Common Stock shall also be the registered holders of the
associated Rights.  Until the earlier of the Distribution Date or the Expiration
Date (as such term is defined in Section 7 hereof), the transfer of any
certificates representing shares of Common Stock in respect of which Rights have
been issued shall also constitute the transfer of the Rights associated with
such shares of Common Stock.


(c)           Rights shall be issued in respect of all shares of Common Stock
which are issued (whether originally issued or from the Company's treasury)
after the Record Date but prior to the earlier of the Distribution Date or the
Expiration Date or in certain circumstances provided in Section 22 hereof, after
the Distribution Date.  Certificates representing such shares of Common Stock
shall also be deemed to be certificates for Rights, and shall bear the following
legend:


This certificate also evidences and entitles the holder hereof to certain Rights
as set forth in the Second Amended and Restated Rights Agreement between Key
Technology, Inc. (the "Corporation") and American Stock Transfer & Trust Company
(the "Rights Agent"), dated as of November 13, 2007, as amended from time to
time (the "Rights Agreement"), the terms of which are hereby incorporated herein
by reference and a copy of which is on file at the principal offices of the
Corporation.  Under certain circumstances, as set forth in the Rights Agreement,
such Rights will be evidenced by separate certificates and will no longer be
evidenced by this certificate.  The Corporation will mail to the

 KEY TECHNOLOGY,
INC.                                                                                            PAGE 6
 SECOND AMENDED AND RESTATED RIGHTS PLAN                    


--------------------------------------------------------------------------------



holder of this certificate a copy of the Rights Agreement, as in effect on the
date of mailing, without charge promptly after receipt of a written request
therefor.  Under certain circumstances set forth in the Rights Agreement, Rights
issued to, or held by, any Person who is, was or becomes an Acquiring Person or
an Adverse Person or any Affiliate or Associate thereof (as such terms are
defined in the Rights Agreement), whether currently held by or on behalf of such
Person or by any subsequent holder, may become null and void.


With respect to certificates containing the foregoing legend, until the earlier
of (i) the Distribution Date or (ii) the Expiration Date, the Rights associated
with the Common Stock represented by such certificates shall be evidenced by
such certificates alone and registered holders of Common Stock shall also be the
registered holders of the associated Rights, and the transfer of any of such
certificates shall also constitute the transfer of the Rights associated with
the Common Stock represented by such certificates.


Section 4.                      Form of Rights Certificates.


(a)           The Rights Certificates (and the forms of election to purchase and
of assignment to be printed on the reverse thereof), when, as and if issued,
shall each be substantially in the form set forth in Exhibit B hereto and may
have such marks of identification or designation and such legends, summaries or
endorsements printed thereon as the Company may deem appropriate and as are not
inconsistent with the provisions of this Agreement, or as may be required to
comply with any applicable law or with any rule or regulation made pursuant
thereto or with any rule or regulation of any stock exchange or transaction
reporting system on which the Rights may from time to time be listed or traded,
or to conform to usage.  Subject to the provisions of Sections 11 and 22 hereof,
the Rights Certificates, whenever issued, which are issued in respect of Common
Stock which was issued and outstanding as of the Close of Business on the
Distribution Date, shall be dated as of the Distribution Date, and on their face
shall entitle the holders thereof to purchase such number of 1/1,000s of a share
of Preferred Stock as shall be set forth therein at the price set forth therein
(such exercise price per 1/1,000 of a share, the "Purchase Price"), but the
amount and type of securities purchasable upon the exercise of each Right and
the Purchase Price thereof shall be subject to adjustment as provided herein.


(b)           Any Rights Certificate issued pursuant to Section 3(a) or 22
hereof that represents Rights beneficially owned by:  (i) an Acquiring Person or
Adverse Person or any Associate or Affiliate of an Acquiring Person or Adverse
Person; (ii) a transferee of an Acquiring Person or Adverse Person (or of any
such Associate or Affiliate) who becomes a transferee after the Acquiring Person
or Adverse Person becomes such; or (iii) a transferee of an Acquiring Person or
Adverse Person (or of any such Associate or Affiliate) who becomes a transferee
prior to or concurrently with the Acquiring Person or Adverse Person becoming
such and receives such Rights pursuant to either (A) a transfer (whether or not
for consideration) from the Acquiring Person or Adverse Person to holders of
equity interests in such Acquiring Person or

 KEY TECHNOLOGY,
INC.                                                                                            PAGE 7
 SECOND AMENDED AND RESTATED RIGHTS PLAN                    


--------------------------------------------------------------------------------



Adverse Person or to any Person with whom such Acquiring Person or Adverse
Person has any continuing agreement, arrangement or understanding regarding the
transferred Rights or (B) a transfer which the Board of Directors of the Company
has determined is part of a plan, arrangement or understanding which has as a
primary purpose or effect avoidance of Section 7(e) hereof, and any Rights
Certificate issued pursuant to Section 6 or 11 hereof upon transfer, exchange,
replacement or adjustment of any other Rights Certificate referred to in this
sentence, shall contain (to the extent feasible) the following legend:


The Rights represented by this Rights Certificate are or were beneficially owned
by a Person who was or became an Acquiring Person or Adverse Person or an
Affiliate or Associate of an Acquiring Person or Adverse Person (as such terms
are defined in the Rights Agreement).  Accordingly, this Rights Certificate and
the Rights represented hereby may become null and void in the circumstances
specified in Section 7(e) of such Agreement.


Section 5.                      Countersignature and Registration.


(a)           The Rights Certificates shall be executed on behalf of the Company
by its Chairman of the Board, its President or any Vice President, manually or
by facsimile signature, and shall have affixed thereto the Company's seal or a
facsimile thereof which shall be attested by the Secretary or an Assistant
Secretary of the Company, either manually or by facsimile signature.  The Rights
Certificates shall be countersigned by the Rights Agent, either manually or by
facsimile signature, and shall not be valid for any purpose unless so
countersigned.  In case any officer of the Company who shall have signed any of
the Rights Certificates shall cease to be such officer of the Company before
countersignature by the Rights Agent and issuance and delivery by the Company,
such Rights Certificates, nevertheless, may be countersigned by the Rights Agent
and issued and delivered by the Company with the same force and effect as though
the person who signed such Rights Certificates had not ceased to be such officer
of the Company; and any Rights Certificates may be signed on behalf of the
Company by any person who, at the actual date of the execution of such Rights
Certificate, shall be a proper officer of the Company to sign such Rights
Certificate, although at the date of the execution of this Rights Agreement any
such person was not such an officer.


(b)           Following the Distribution Date, the Rights Agent will keep or
cause to be kept, at its principal office or offices designated as the
appropriate place for surrender of Rights Certificates upon exercise or
transfer, books for registration and transfer of the Rights Certificates issued
hereunder.  Such books shall show the names and addresses of the respective
holders of the Rights Certificates, the number of Rights evidenced on its face
by each of the Rights Certificates and the date of each of the Rights
Certificates.

 KEY TECHNOLOGY,
INC.                                                                                            PAGE 8
 SECOND AMENDED AND RESTATED RIGHTS PLAN                    


--------------------------------------------------------------------------------



Section 6.                      Transfer, Split Up, Combination and Exchange of
Rights Certificates;
Mutilated, Destroyed, Lost or Stolen Rights Certificates.


(a)           Subject to the provisions of Sections 4(b), 7(e) and l4 hereof, at
any time after the Close of Business on the Distribution Date, and at or prior
to the Close of Business on the Expiration Date, any Rights Certificate (other
than a Rights Certificate representing Rights that have been exchanged pursuant
to Section 24 hereof) may be transferred, split up, combined or exchanged for
another Rights Certificate, entitling the registered holder to purchase a like
number of 1/1,000s of a share of Preferred Stock (or, following a Triggering
Event, Common Stock, other securities, cash or other assets, as the case may be)
as the Rights Certificate surrendered then entitled such holder (or former
holder in the case of a transfer) to purchase.  Any registered holder desiring
to transfer, split up, combine or exchange any Rights Certificate or
Certificates shall make such request in writing delivered to the Rights Agent,
and shall surrender the Rights Certificate to be transferred, split up, combined
or exchanged at the principal office or offices of the Rights Agent designated
for such purpose.  Neither the Rights Agent nor the Company shall be obligated
to take any action whatsoever with respect to the transfer of any such
surrendered Rights Certificate until the registered holder shall have completed
and signed the certificate contained in the form of assignment on the reverse
side of such Rights Certificate and shall have provided such additional evidence
of the identity of the Beneficial Owner (or former Beneficial Owner) or
Affiliates or Associates thereof as the Company or Rights Agent shall reasonably
request.  Thereupon the Rights Agent shall, subject to Sections 4(b), 7(e), 14
and 24 hereof, countersign and deliver to the Person entitled thereto a Rights
Certificate or Rights Certificates, as the case may be, as so requested.  The
Company may require payment of a sum sufficient to cover any tax or governmental
charge that may be imposed in connection with any transfer, split up,
combination or exchange of Rights Certificates.


(b)           Upon receipt by the Company and the Rights Agent of evidence
reasonably satisfactory to them of the loss, theft, destruction or mutilation of
a Rights Certificate, and, in case of loss, theft or destruction, of indemnity
or security reasonably satisfactory to them, and reimbursement to the Company
and the Rights Agent of all reasonable expenses incidental thereto, and upon
surrender to the Rights Agent and cancellation of the Rights Certificate if
mutilated, the Company will execute and deliver a new Rights Certificate of like
tenor to the Rights Agent for countersignature and delivery to the registered
owner in lieu of the Rights Certificate so lost, stolen, destroyed or mutilated.


Section 7.                      Exercise of Rights; Purchase Price; Expiration
Date of Rights.


(a)           Subject to Section 7(e) hereof, the registered holder of any
Rights Certificate may exercise the Rights evidenced thereby (except as
otherwise provided herein including, without limitation, the restrictions on
exercisability set forth in Sections 9(c), 11(a)(iii) and 23(a) hereof) in whole
or in part at any time after the Distribution Date upon surrender of the Rights
Certificate, with the form of election to purchase and the certificate on the
reverse side thereof duly executed, to the Rights Agent at the principal office
or offices of the Rights Agent

 KEY TECHNOLOGY,
INC.                                                                                            PAGE 9
 SECOND AMENDED AND RESTATED RIGHTS PLAN                    


--------------------------------------------------------------------------------



designated for such purpose, together with payment of the aggregate Purchase
Price with respect to the total number of 1/1,000s of a share (or other
securities, cash or other assets, as the case may be) as to which such
surrendered Rights are then exercisable, at or prior to the earliest
of:  (i) the Close of Business on November 13, 2017 (the "Final Expiration
Date"); (ii) the time at which the Rights are redeemed (the "Redemption Date"),
as provided in Section 23 hereof; or (iii) the time at which such Rights are
exchanged (the "Exchange Date"), as provided in Section 24 hereof (the earliest
of (i), (ii) and (iii) being herein referred to as the "Expiration Date").


(b)           The Purchase Price for each 1/1,000 of a share of Preferred Stock
pursuant to the exercise of a Right shall initially be $45.00, and shall be
subject to adjustment from time to time as provided in Sections 11 and 13(a)
hereof and shall be payable in accordance with paragraph (c) below.


(c)           Upon receipt of a Rights Certificate representing exercisable
Rights, with the form of election to purchase and the certificate duly executed,
accompanied by payment, with respect to each Right so exercised, of the Purchase
Price per 1/1,000 of a share of Preferred Stock (or other shares, securities,
cash or other assets, as the case may be) to be purchased as set forth below and
an amount equal to any applicable transfer tax, the Rights Agent shall, subject
to Section 20(k) hereof, thereupon promptly:  (i)(A) requisition from any
transfer agent of the shares of Preferred Stock (or make available, if the
Rights Agent is the transfer agent for such shares) certificates for the total
number of 1/1,000s of a share of Preferred Stock to be purchased and the Company
hereby irrevocably authorizes its transfer agent to comply with all such
requests, or (B) if the Company shall have elected to deposit the total number
of shares of Preferred Stock issuable upon exercise of the Rights hereunder with
a depository agent, requisition from the depository agent depository receipts
representing such number of 1/1,000s of a share of Preferred Stock as are to be
purchased (in which case certificates for the shares of Preferred Stock
represented by such receipts shall be deposited by the transfer agent with the
depository agent) and the Company will direct the depository agent to comply
with such request; (ii) requisition from the Company the amount of cash, if any,
to be paid in lieu of fractional shares in accordance with Section 14 hereof;
(iii) after receipt of such certificates or depository receipts, cause the same
to be delivered to or upon the order of the registered holder of such Rights
Certificate, registered in such name or names as may be designated by such
holder; and (iv) after receipt thereof, deliver such cash, if any, to or upon
the order of the registered holder of such Rights Certificate.  The payment of
the Purchase Price (as such amount may be adjusted pursuant to Section
11(a)(iii) hereof) shall be made in cash or by certified bank check or bank
draft payable to the order of the Company.  In the event that the Company is
obligated to issue other securities (including Common Stock) of the Company, pay
cash and/or distribute other property pursuant to Section 11(a) hereof, the
Company will make all arrangements necessary so that such other securities, cash
and/or other property are available for distribution by the Rights Agent, if and
when appropriate.  The Company reserves the right to require prior to the
occurrence of a Triggering Event that, upon any exercise of Rights, a number of
Rights be exercised so that only whole shares of Preferred Stock would be
issued.  Notwithstanding the foregoing provisions of this Section 7(c), the
Company may suspend the issuance of Preferred

 KEY TECHNOLOGY,
INC.                                                                                            PAGE 10
 SECOND AMENDED AND RESTATED RIGHTS PLAN                    


--------------------------------------------------------------------------------



Stock upon exercise of Rights for a reasonable period, not in excess of
120 days, during which the Company seeks to register under the Securities Act of
1933, as amended (the "Securities Act"), and any applicable securities law of
any jurisdiction, the Preferred Stock to be issued pursuant to the Rights;
provided, however, that nothing contained in this Section 7(c) shall relieve the
Company of its obligations under Section 9(c) hereof.


(d)           In case the registered holder of any Rights Certificate shall
exercise less than all the Rights evidenced thereby, a new Rights Certificate
evidencing Rights equivalent to the Rights remaining unexercised shall be issued
by the Rights Agent and delivered to, or upon the order of, the registered
holder of such Rights Certificate, registered in such name or names as may be
designated by such holder, subject to the provisions of Section 14 hereof.


(e)           Notwithstanding anything in this Agreement to the contrary, from
and after the first occurrence of a Section 11(a)(ii) Event, any Rights
beneficially owned by (i) an Acquiring Person or Adverse Person or an Associate
or Affiliate of an Acquiring Person or Adverse Person, (ii) a transferee of an
Acquiring Person or Adverse Person (or of any such Associate or Affiliate) who
becomes a transferee after the Acquiring Person or Adverse Person becomes such,
or (iii) a transferee of an Acquiring Person or Adverse Person (or of any such
Associate or Affiliate) who becomes a transferee prior to or concurrently with
the Acquiring Person or Adverse Person becoming such and receives such Rights
pursuant to either (A) a transfer (whether or not for consideration) from the
Acquiring Person or Adverse Person to holders of equity interests in such
Acquiring Person or Adverse Person or to any Person with whom the Acquiring
Person or Adverse Person has any continuing agreement, arrangement or
understanding regarding the transferred Rights or (B) a transfer which the Board
of Directors of the Company has determined is part of a plan, arrangement or
understanding which has as a primary purpose or effect the avoidance of this
Section 7(e), shall become null and void without any further action, and no
holder of such Rights (whether or not such holder is an Acquiring Person or an
Adverse Person or an Affiliate or Associate of an Acquiring Person or Adverse
Person) shall have any rights whatsoever with respect to such Rights, whether
under any provision of this Agreement or otherwise.  The Company shall use all
reasonable efforts to ensure that the provisions of this Section 7(e) and
Section 4(b) hereof are complied with, but shall have no liability to any holder
of Rights Certificates or other Person as a result of the Company's failure to
make any determination with respect to an Acquiring Person or Adverse Person or
any of their respective Affiliates, Associates or transferees hereunder.


(f)           Notwithstanding anything in this Agreement to the contrary,
neither the Rights Agent nor the Company shall be obligated to undertake any
action with respect to a registered holder upon the occurrence of any purported
exercise as set forth in this Section 7 unless such registered holder shall
have:  (i) completed and signed the certificate contained in the form of
election to purchase set forth on the reverse side of the Rights Certificate
surrendered for such exercise; and (ii) provided such additional evidence of the
identity of the Beneficial Owner (or former Beneficial Owner) or Affiliates or
Associates thereof as the Company or Rights Agent shall reasonably request.

 KEY TECHNOLOGY,
INC.                                                                                            PAGE 11
 SECOND AMENDED AND RESTATED RIGHTS PLAN                    


--------------------------------------------------------------------------------



Section 8.                      Cancellation and Destruction of Rights
Certificates.


All Rights Certificates surrendered for the purpose of exercise, transfer, split
up, combination or exchange shall, if surrendered to the Company or any of its
agents, be delivered to the Rights Agent for cancellation or in cancelled form,
or, if surrendered to the Rights Agent, shall be cancelled by it, and no Rights
Certificates shall be issued in lieu thereof except as expressly permitted by
any provision of this Agreement.  The Company shall deliver to the Rights Agent
for cancellation and retirement, and the Rights Agent shall so cancel and
retire, any other Rights Certificate purchased or acquired by the Company
otherwise than upon the exercise thereof.  The Rights Agent shall deliver all
cancelled Rights Certificates to the Company or shall, at the written request of
the Company, destroy such cancelled Rights Certificates, and in such case shall
deliver a certificate of destruction thereof to the Company.


Section 9.                      Reservation and Availability of Capital Stock.


(a)           The Company covenants and agrees that it will cause to be reserved
and kept available out of its authorized and unissued shares of Preferred Stock
(and, following the occurrence of a Triggering Event, out of its authorized and
unissued shares of Common Stock and/or other securities or out of its authorized
and issued shares held in its treasury), the number of shares of Preferred Stock
(and, following the occurrence of a Triggering Event, Common Stock and/or other
securities) that, as provided in this Agreement including Section 11(a)(iii)
hereof, will be sufficient to permit the exercise in full of all outstanding
Rights.


(b)           So long as the shares of Preferred Stock (and, following the
occurrence of a Triggering Event, Common Stock and/or other securities) issuable
and deliverable upon the exercise of the Rights may be listed on any national
securities exchange or included for quotation on any transaction reporting
system, the Company shall use its best efforts to cause, from and after such
time as the Rights become exercisable (but only to the extent that it is
reasonably likely that the Rights will be exercised), all shares reserved for
such issuance to be listed on such exchange or included for quotation on such
transaction reporting system upon official notice of issuance upon such
exercise.


(c)           The Company shall use its best efforts to:  (i) file, as soon as
practicable following the earliest date after the first occurrence of a Section
11(a)(ii) Event on which the consideration to be delivered by the Company upon
exercise of the Rights has been determined in accordance with Section 11(a)(iii)
hereof, a registration statement under the Securities Act with respect to the
securities purchasable upon exercise of the Rights on an appropriate form;
(ii) cause such registration statement to become effective as soon as
practicable after such filing; and (iii) cause such registration statement to
remain effective (with a prospectus at all times meeting the requirements of the
Securities Act) until the earlier of (A) the date as of which the Rights are no
longer exercisable for such securities, and (B) the Expiration Date.  The
Company may temporarily suspend, for a period of time not to exceed 120 days
after the date set forth in clause (i) of the first sentence of this
Section 9(c), the exercisability of the Rights in order to prepare and file such
registration statement and permit it to become effective.  Upon any such

 KEY TECHNOLOGY,
INC.                                                                                            PAGE 12
 SECOND AMENDED AND RESTATED RIGHTS PLAN                    


--------------------------------------------------------------------------------



suspension, the Company shall issue a public announcement stating that the
exercisability of the Rights has been temporarily suspended, as well as a public
announcement at such time as the suspension is no longer in effect.  In
addition, if the Company shall determine that a registration statement is
required following the Distribution Date, the Company may temporarily suspend
the exercisability of the Rights until such time as a registration statement has
been declared effective.  Notwithstanding any provision of this Agreement to the
contrary, the Rights shall not be exercisable in any jurisdiction if the
requisite qualification in such jurisdiction shall not have been obtained, the
exercise thereof shall not be permitted under applicable law or a registration
statement shall not have been declared effective.


(d)           The Company covenants and agrees that it will take all such action
as may be necessary to ensure that all 1/1,000s of a share of Preferred Stock
(and, following the occurrence of a Triggering Event, Common Stock and/or other
securities) delivered upon exercise of Rights shall, at the time of delivery of
the certificates for such shares (subject to payment of the Purchase Price), be
duly and validly authorized and issued and fully paid and nonassessable.


(e)           The Company further covenants and agrees that it will pay when due
and payable any and all federal and state transfer taxes and charges which may
be payable in respect of the issuance or delivery of the Rights Certificates and
of any certificates for a number of 1/1,000s of a share of Preferred Stock (or
Common Stock and/or other securities, as the case may be) upon the exercise of
Rights.  The Company shall not, however, be required to pay any transfer tax
which may be payable in respect of any transfer or delivery of Rights
Certificates to a Person other than, or the issuance or delivery of a number of
1/1,000s of a share of Preferred Stock (or Common Stock and/or other securities,
as the case may be) in respect of a name other than that of, the registered
holder of the Rights Certificates evidencing Rights surrendered for exercise or
to issue or deliver any certificates for a number of 1/1,000s of a share of
Preferred Stock (or Common Stock and/or other securities, as the case may be) in
a name other than that of the registered holder upon the exercise of any Rights
until such tax shall have been paid (any such tax being payable by the holder of
such Rights Certificate at the time of surrender) or until it has been
established to the Company’s satisfaction that no such tax is due.


Section 10.                                Preferred Stock Record Date.


Each Person in whose name any certificate for a number of 1/1,000s of a share of
Preferred Stock (or for Common Stock and/or other securities, as the case may
be) is issued upon the exercise of Rights shall for all purposes be deemed to
have become the holder of record of the Preferred Stock (or Common Stock and/or
other securities, as the case may be) represented thereby on, and such
certificate shall be dated, the date upon which the Rights Certificate
evidencing such Rights was duly surrendered and payment of the Purchase Price
(and all applicable transfer taxes) was made; provided, however, that if the
date of such surrender and payment is a date upon which the Preferred Stock (or
Common Stock and/or other securities, as the case may be) transfer books of the
Company are closed, such Person shall be deemed to have become the record holder
of such shares (fractional or otherwise) on, and such certificate shall be

 KEY TECHNOLOGY,
INC.                                                                                            PAGE 13
 SECOND AMENDED AND RESTATED RIGHTS PLAN                    


--------------------------------------------------------------------------------



dated, the next succeeding Business Day on which the Preferred Stock (or Common
Stock and/or other securities, as the case may be) transfer books of the Company
are open.  Prior to the exercise of the Rights evidenced thereby, the holder of
a Rights Certificate shall not be entitled to any rights of a shareholder of the
Company with respect to shares for which the Rights shall be exercisable,
including, without limitation, the right to vote, to receive dividends or other
distributions or to exercise any preemptive rights, and shall not be entitled to
receive any notice of any proceedings of the Company, except as provided herein.


Section 11.                                Adjustment of Purchase Price, Number
and Kind of
Shares or Number of Rights.


The Purchase Price, the number and kind of shares covered by each Right and the
number of Rights outstanding are subject to adjustment from time to time as
provided in this Section 11.


(a)           (i)           In the event the Company shall at any time after the
date of this Agreement (A) declare a dividend on the Preferred Stock payable in
shares of Preferred Stock, (B) subdivide the outstanding Preferred Stock,
(C) combine the outstanding Preferred Stock into a smaller number of shares, or
(D) issue any shares of its capital stock in a reclassification of the Preferred
Stock (including any such reclassification in connection with a consolidation or
merger in which the Company is the continuing or surviving corporation), then
and in each such event, except as otherwise provided in this Section 11(a) and
Section 7(e) hereof, the Purchase Price in effect at the time of the record date
for such dividend or of the effective date of such subdivision, combination or
reclassification, and the number and kind of shares of Preferred Stock or
capital stock, as the case may be, issuable on such date, shall be
proportionately adjusted so that the holder of any Right exercised after such
time shall be entitled to receive, upon payment of the Purchase Price then in
effect, the aggregate number and kind of shares of Preferred Stock or capital
stock, as the case may be, which, if such Right had been exercised immediately
prior to such date and at a time when the Preferred Stock transfer books of the
Company were open, he or she would have owned upon such exercise and been
entitled to receive by virtue of such dividend, subdivision, combination or
reclassification.  If an event occurs which would require an adjustment under
both this Section 11(a)(i) and Section 11(a)(ii) hereof, the adjustment provided
for in this Section 11(a)(i) shall be in addition to, and shall be made prior
to, any adjustment required pursuant to Section 11(a)(ii) hereof.


(ii)           In the event that:


(A)  any Person (other than the Company, any Subsidiary of the Company, any
employee benefit plan of the Company or of any Subsidiary of the Company, or any
Person or entity organized, appointed or established by the Company for or
pursuant to the terms of any such plan), alone or together with its Affiliates
and Associates, shall become an Acquiring Person, unless the event causing the
Person to become an Acquiring Person is (l) a transaction set forth in Section
13(a) hereof or (2) an acquisition of shares of Common Stock pursuant to

 KEY TECHNOLOGY,
INC.                                                                                            PAGE 14
 SECOND AMENDED AND RESTATED RIGHTS PLAN                    


--------------------------------------------------------------------------------



a tender offer or an exchange offer for all outstanding shares of Common Stock
at a price and on terms determined by at least a majority of the members of the
Board of Directors who are not officers of the Company and who are not
representatives, nominees, Affiliates or Associates of an Acquiring Person,
after receiving advice from one or more reputable investment banking firms, to
be (a) at a price which is fair to shareholders (taking into account all factors
which such members of the Board of Directors deem relevant including, without
limitation, prices which could reasonably be achieved if the Company or its
assets were sold on an orderly basis designed to realize maximum value) and (b)
otherwise in the best interests of the Company and its shareholders (a
"Qualifying Offer"); or


(B)  the Board of Directors of the Company shall declare any Person to be an
Adverse Person, upon a determination that such Person, alone or together with
its Affiliates and Associates, has, at any time after this Agreement has been
filed with the Securities and Exchange Commission as an exhibit to a filing
under the Securities Act or Exchange Act, become the Beneficial Owner of a
number of shares of Common Stock which the Board of Directors of the Company
determines to be substantial (which number of shares shall in no event represent
less than l0% of the outstanding shares of Common Stock) and a determination by
the Board of Directors of the Company, after reasonable inquiry and
investigation, including consultation with such persons as such directors shall
deem appropriate and consideration of such factors as are permitted by
applicable law, that (a) such Beneficial Ownership by such Person is intended to
cause the Company to repurchase the shares of Common Stock beneficially owned by
such Person or to cause pressure on the Company to take action or enter into a
transaction or series of transactions intended to provide such Person with
short-term financial gain under circumstances where the Board of Directors
determines that the best long-term interests of the Company would not be served
by taking such action or entering into such transaction or series of
transactions at the time or (b) such Beneficial Ownership is causing or
reasonably likely to cause a material adverse impact (including, but not limited
to, impairment of relationships with customers or impairment of the Company’s
ability to maintain its competitive position) on the business or prospects of
the Company;


then, promptly following the occurrence of any event described in Section
11(a)(ii)(A) or (B) hereof (a "Section 11(a)(ii) Event"), proper provision shall
be made so that each holder of a Right (except as provided below and in
Section 7(e) hereof) shall thereafter have the right to receive, upon exercise
thereof at the then current Purchase Price in accordance with the terms of this
Agreement, in lieu of a number of 1/1,000s of a share of Preferred Stock, such
number of shares of Common Stock of the Company as shall equal the result
obtained by (x) multiplying the then current Purchase Price by the then number
of 1/1,000s of a share of Preferred Stock for which a Right was exercisable
immediately prior to the first occurrence of a Section 11(a)(ii) Event, and (y)
dividing that product (which, following such first occurrence, shall thereafter
be referred to as the "Purchase Price" for each Right and for all purposes of
this Agreement) by 50% of the current

 KEY TECHNOLOGY,
INC.                                                                                            PAGE 15 
 SECOND AMENDED AND RESTATED RIGHTS PLAN                    


--------------------------------------------------------------------------------



market price (determined pursuant to Section 11(d) hereof) per share of Common
Stock on the date of such first occurrence (such number of shares, the
"Adjustment Shares").


(iii)           In the event that the number of shares of Common Stock which are
authorized by the Company's Restated Articles of Incorporation, as amended at
the time (the "Restated Articles of Incorporation"), but not outstanding or
reserved for issuance for purposes other than upon exercise of the Rights are
not sufficient to permit the exercise in full of the Rights in accordance with
the foregoing subparagraph (ii) of this Section 11(a), the Company
shall:  (A) determine the value of the Adjustment Shares issuable upon the
exercise of a Right (the "Current Value"); and (B) with respect to each Right
(subject to Section 7(e) hereof), make adequate provision to substitute for the
Adjustment Shares, upon the exercise of a Right and payment of the applicable
Purchase Price: (l) cash, (2) a reduction in the Purchase Price, (3) Common
Stock or other equity securities of the Company (including, without limitation,
shares, or units of shares, of preferred stock, such as the Preferred Stock,
which the Board has deemed to have essentially the same value or economic rights
as shares of Common Stock (such shares of preferred stock being referred to as
"Common Stock Equivalents")), (4) debt securities of the Company, (5) other
assets, or (6) any combination of the foregoing, having an aggregate value equal
to the Current Value (less the amount of any reduction in the Purchase Price),
where such aggregate value has been determined by the Board of Directors based
upon the advice of a reputable investment banking firm selected by the Board of
Directors; provided, however, that if the Company shall not have made adequate
provision to deliver value pursuant to clause (B) above within 30 days following
the later of (x) the first occurrence of a Section 11(a)(ii) Event and (y) the
date on which the Company's right of redemption pursuant to Section 23(a)
expires (the later of (x) and (y) being referred to herein as the "Section
11(a)(ii) Trigger Date"), then the Company shall be obligated to deliver, upon
the surrender for exercise of a Right and without requiring payment of the
Purchase Price, shares of Common Stock (to the extent available) and then, if
necessary, cash, which shares and/or cash have an aggregate value equal to the
Spread.  For purposes of the preceding sentence, the term "Spread" shall mean
the excess of (i) the Current Value over (ii) the Purchase Price.  If the Board
determines in good faith that it is likely that sufficient additional shares of
Common Stock could be authorized for issuance upon exercise in full of the
Rights, the 30-day period set forth above may be extended to the extent
necessary, but not more than 90 days after the Section 11(a)(ii) Trigger Date,
in order that the Company may seek shareholder approval for the authorization of
such additional shares (such 30-day period, as it may be extended, is herein
called the "Substitution Period").  To the extent that action is to be taken
pursuant to the first and/or third sentences of this Section 11(a)(iii), the
Company (l) shall provide, subject to Section 7(e) hereof, that such action
shall apply uniformly to all outstanding Rights, and (2) may suspend the
exercisability of the Rights until the expiration of the Substitution Period in
order to seek such shareholder approval for such authorization of additional
shares and/or to decide the appropriate form of distribution to be made pursuant
to such first sentence and to determine the value thereof.  In the event of any
such suspension, the Company shall issue a public announcement stating that the
exercisability of the Rights has been temporarily suspended, as well as a public
announcement at such time as the suspension is no longer in effect.  For
purposes of this Section 11(a)(iii), the value of each Adjustment Share shall be
the Current Market Price per share of the Common Stock on the Section 11(a)(ii)
Trigger Date

 KEY TECHNOLOGY,
INC.                                                                                            PAGE 16 
 SECOND AMENDED AND RESTATED RIGHTS PLAN                    


--------------------------------------------------------------------------------



and the per-share or per-unit value of any Common Stock Equivalent shall be
deemed to equal the Current Market Price per share of the Common Stock on such
date.


(b)           In case the Company shall fix a record date for the issuance of
rights (other than the Rights), options or warrants to all holders of Preferred
Stock entitling them to subscribe for or purchase (for a period expiring within
45 calendar days after such record date) Preferred Stock (or shares having the
same rights, privileges as the shares of Preferred Stock ("equivalent preferred
stock")) or securities convertible into Preferred Stock or equivalent preferred
stock at a price per share of Preferred Stock or per share of equivalent
preferred stock (or having a conversion price per share, if a security
convertible into Preferred Stock or equivalent preferred stock) less than the
Current Market Price (as determined pursuant to Section 11(d) hereof) per share
of Preferred Stock on such record date, the Purchase Price to be in effect after
such record date shall be determined by multiplying the Purchase Price in effect
immediately prior to such record date by a fraction, the numerator of which
shall be the number of shares of Preferred Stock outstanding on such record
date, plus the number of shares of Preferred Stock which the aggregate offering
price of the total number of shares of Preferred Stock and/or equivalent
preferred stock so to be offered (and/or the aggregate initial conversion price
of the convertible securities so to be offered) would purchase at such Current
Market Price, and the denominator of which shall be the number of shares of
Preferred Stock outstanding on such record date, plus the number of additional
shares of Preferred Stock and/or equivalent preferred stock to be offered for
subscription or purchase (or into which the convertible securities so to be
offered are initially convertible).  In case such subscription price may be paid
by delivery of consideration part or all of which may be in a form other than
cash, the value of such consideration shall be as determined in good faith by
the Board of Directors of the Company, whose determination shall be described in
a statement filed with the Rights Agent and shall be binding on the Rights Agent
and the holders of the Rights.  Shares of Preferred Stock owned by or held for
the account of the Company shall not be deemed outstanding for the purpose of
any such computation.  Such adjustments shall be made successively whenever such
a record date is fixed, and in the event that such rights or warrants are not so
issued, the Purchase Price shall be adjusted to be the Purchase Price which
would then be in effect if such record date had not been fixed.


(c)           In case the Company shall fix a record date for a distribution to
all holders of Preferred Stock (including any such distribution made in
connection with a consolidation or merger in which the Company is the continuing
corporation) of evidences of indebtedness, cash (other than a regular quarterly
cash dividend out of the earnings or retained earnings of the Company), assets
(other than a dividend payable in Preferred Stock, but including any dividend
payable in stock other than Preferred Stock) or subscription rights or warrants
(excluding those referred to in Section 11(b) hereof), the Purchase Price to be
in effect after such record date shall be determined by multiplying the Purchase
Price in effect immediately prior to such record date by a fraction, the
numerator of which shall be the Current Market Price (as determined pursuant to
Section 11(d) hereof) per share of Preferred Stock on such record date, less the
fair market value (as determined in good faith by the Board of Directors of the
Company, whose determination shall be described in a statement filed with the
Rights Agent and shall be

 KEY TECHNOLOGY,
INC.                                                                                            PAGE 17 
 SECOND AMENDED AND RESTATED RIGHTS PLAN                    


--------------------------------------------------------------------------------



binding on the Rights Agent and the holders of the Rights) of the portion of the
cash, assets or evidences of indebtedness so to be distributed or of such
subscription rights or warrants applicable to a share of Preferred Stock and the
denominator of which shall be such Current Market Price (as determined pursuant
to Section 11(d) hereof) per share of Preferred Stock.  Such adjustments shall
be made successively whenever such a record date is fixed, and in the event that
such distribution is not so made, the Purchase Price shall be adjusted to be the
Purchase Price which would have been in effect if such record date had not been
fixed.


(d)           (i)           For the purpose of any computation hereunder, other
than computations made pursuant to Section 11(a)(iii) hereof, the Current Market
Price per share of Common Stock on any date shall be deemed to be the average of
the daily closing prices per share of such Common Stock for the 30 consecutive
Trading Days immediately prior to such date, and for purposes of computations
made pursuant to Section 11(a)(iii) hereof, the Current Market Price per share
of Common Stock on any date shall be deemed to be the average of the daily
closing prices per share of such Common Stock for the 10 consecutive Trading
Days immediately following such date; provided, however, that in the event that
the Current Market Price per share of the Common Stock is determined during a
period following the announcement by the issuer of such Common Stock of (A) a
dividend or distribution on such Common Stock payable in shares of such Common
Stock or securities convertible into shares of such Common Stock (other than the
Rights), or (B) any subdivision, combination or reclassification of such Common
Stock, and the ex-dividend date for such dividend or distribution, or the record
date for such subdivision, combination or reclassification shall not have
occurred prior to the commencement of the requisite 30 Trading Day or 10 Trading
Day period, as set forth above, then, and in each such case, the Current Market
Price shall be properly adjusted to take into account ex-dividend trading or the
subdivision, combination or reclassification, as the case may be.  The closing
price for each day shall be the last sale price, regular way, or, in case no
such sale takes place on such day, the average of the closing bid and asked
prices, regular way, in either case as reported in the principal consolidated
transaction reporting system with respect to securities listed or admitted to
trading on the principal national securities exchange on which the shares of
Common Stock are listed or admitted to trading or, if on any such date the
shares of Common Stock are not quoted by any such exchange, the average of the
closing bid and asked prices as furnished by a professional market maker making
a market in the Common Stock selected by the Board of Directors of the
Company.  If on any such date no market maker is making a market in the Common
Stock, the fair va1ue of the Common Stock on such date as determined in good
faith by the Board of Directors shall be used.  The term "Trading Day" shall
mean a day on which the principal national securities exchange on which the
shares of Common Stock are listed or admitted to trading is open for the
transaction of business or, if the shares of Common Stock are not listed or
admitted to trading on any national securities exchange, a Business Day.  If the
Common Stock is not publicly held or not so listed or traded, Current Market
Price per share shall mean the fair value per share as determined in good faith
by the Board of Directors, whose determination shall be described in a statement
filed with the Rights Agent and shall be conclusive for all purposes.

 KEY TECHNOLOGY,
INC.                                                                                            PAGE 18 
 SECOND AMENDED AND RESTATED RIGHTS PLAN                    


--------------------------------------------------------------------------------



(ii)           For the purpose of any computation hereunder, the Current Market
Price per share (or per 1/1,000 of a share) of Preferred Stock shall be
determined in the same manner as set forth above for the Common Stock in
clause (i) of this Section 11(d) (other than the last sentence thereof).  If the
Current Market Price per share of Preferred Stock cannot be determined in the
manner provided above or if the Preferred Stock is not publicly held or listed
or traded in a manner described in clause (i) of this Section 11(d), the Current
Market Price per share of Preferred Stock shall be conclusively deemed to be an
amount equal to 1,000 (as such number may be appropriately adjusted for such
events as stock splits, stock dividends, combinations, reclassifications,
recapitalizations and similar transactions with respect to the Common Stock
occurring after the date of this Agreement) multiplied by the Current Market
Price per share of the Common Stock.  If neither the Common Stock nor the
Preferred Stock is publicly held or so listed or traded, Current Market Price
per share of the Preferred Stock shall mean the fair value per share as
determined in good faith by the Board of Directors, whose determination shall be
described in a statement filed with the Rights Agent and shall be conclusive for
all purposes.


(e)           Anything herein to the contrary notwithstanding, no adjustment in
the Purchase Price shall be required unless such adjustment would require an
increase or decrease of at least 1% in the Purchase Price; provided, however,
that any adjustments which by reason of this Section 11(e) are not required to
be made shall be carried forward and taken into account in any subsequent
adjustment.  All calculations under this Section 11 shall be made to the nearest
cent or to the nearest 1/10,000 of a share of Common Stock or other share or
1/1,000,000 of a share of Preferred Stock, as the case may be.


(f)           If, as a result of an adjustment made pursuant to Section
11(a)(ii) or Section 13(a) hereof, the holder of any Right thereafter exercised
shall become entitled to receive any shares of capital stock other than
Preferred Stock, thereafter the number of such other shares so receivable upon
exercise of any Right and the Purchase Price thereof shall be subject to
adjustment from time to time in a manner and on terms as nearly equivalent as
practicable to the provisions with respect to the Preferred Stock contained in
this Section 11, and the provisions of Sections 7, 9, 10, 13 and 14 hereof with
respect to the Preferred Stock shall apply on like terms to any such other
shares.


(g)           All Rights originally issued by the Company subsequent to any
adjustment made to the Purchase Price hereunder shall evidence the right to
purchase, at the adjusted Purchase Price, the number of 1/1,000s of a share of
Preferred Stock purchasable from time to time hereunder upon exercise of the
Rights, all subject to further adjustment as provided herein.


(h)           Unless the Company shall have exercised its election as provided
in Section 11(i), upon each adjustment of the Purchase Price as a result of the
calculations made in Sections 11(b) and (c), each Right outstanding immediately
prior to the making of such adjustment shall thereafter evidence the right to
purchase, at the adjusted Purchase Price, that number of 1/1,000s of a share of
Preferred Stock (calculated to the nearest 1/1,000,000) obtained

 KEY TECHNOLOGY,
INC.                                                                                            PAGE 19 
 SECOND AMENDED AND RESTATED RIGHTS PLAN                    


--------------------------------------------------------------------------------



by (i) multiplying (x) the number of 1/1,000s of a share covered by a Right
immediately prior to this adjustment, by (y) the Purchase Price in effect
immediately prior to such adjustment of the Purchase Price, and (ii) dividing
the product so obtained by the Purchase Price in effect immediately after such
adjustment of the Purchase Price.


(i)           The Company may elect on or after the date of any adjustment of
the Purchase Price to adjust the number of Rights, in lieu of any adjustment in
the number of 1/1,000s of a share of Preferred Stock purchasable upon the
exercise of a Right.  Each of the Rights outstanding after the adjustment in the
number of Rights shall be exercisable for the number of 1/1,000s of a share of
Preferred Stock for which a Right was exercisable immediately prior to such
adjustment.  Each Right held of record prior to such adjustment of the number of
Rights shall become that number of Rights (calculated to the nearest 1/10,000)
obtained by dividing the Purchase Price in effect immediately prior to
adjustment of the Purchase Price by the Purchase Price in effect immediately
after adjustment of the Purchase Price.  The Company shall make a public
announcement of its election to adjust the number of Rights, indicating the
record date for the adjustment, and, if known at the time, the amount of the
adjustment to be made.  This record date may be the date on which the Purchase
Price is adjusted or any day thereafter, but, if the Rights Certificates have
been issued, shall be at least 10 days later than the date of the public
announcement.  If Rights Certificates have been issued, upon each adjustment of
the number of Rights pursuant to this Section 11(i), the Company shall, as
promptly as practicable, cause to be distributed to holders of record of Rights
Certificates on such record date Rights Certificates evidencing, subject to
Section 14 hereof, the additional Rights to which such holders shall be entitled
as a result of such adjustment, or, at the option of the Company, shall cause to
be distributed to such holders of record in substitution and replacement for the
Rights Certificates held by such holders prior to the date of adjustment, and
upon surrender thereof, if required by the Company, new Rights Certificates
evidencing all the Rights to which such holders shall be entitled after such
adjustment.  Rights Certificates so to be distributed shall be issued, executed
and countersigned in the manner provided for herein (and may bear, at the option
of the Company, the adjusted Purchase Price) and shall be registered in the
names of the holders of record of Rights Certificates on the record date
specified in the public announcement.


(j)           Irrespective of any adjustment or change in the Purchase Price or
the number of 1/1,000s of a share of Preferred Stock issuable upon the exercise
of the Rights, the Rights Certificates theretofore and thereafter issued may
continue to express the Purchase Price per 1/1,000 of a share and the number of
1/1,000s of a share which were expressed in the initial Rights Certificates
issued hereunder.


(k)           Before taking any action that would cause an adjustment reducing
the Purchase Price below the then stated value, if any, of the number of
1/1,000s of a share of Preferred Stock issuable upon exercise of the Rights, the
Company shall take any corporate action which may, in the opinion of its
counsel, be necessary in order that the Company may validly and legally issue
fully paid and nonassessable such number of 1/1,000s of a share of Preferred
Stock at such adjusted Purchase Price.

 KEY TECHNOLOGY,
INC.                                                                                            PAGE 20 
 SECOND AMENDED AND RESTATED RIGHTS PLAN                    


--------------------------------------------------------------------------------



(l)           In any case in which this Section 11 shall require that an
adjustment in the Purchase Price be made effective as of a record date for a
specified event, the Company may elect to defer until the occurrence of such
event the issuance to the holder of any Right exercised after such record date
the number of 1/1,000s of a share of Preferred Stock and other capital stock or
securities of the Company, if any, issuable upon such exercise over and above
the number of 1/1,000s of a share of Preferred Stock and other capital stock or
securities of the Company, if any, issuable upon such exercise on the basis of
the Purchase Price in effect prior to such adjustment; provided, however, that
the Company shall deliver to such holder a due bill or other appropriate
instrument evidencing such holder’s right to receive such additional shares
(fractional or otherwise) or securities upon the occurrence of the event
requiring such adjustment.


(m)           Anything in this Section 11 to the contrary notwithstanding, the
Company shall be entitled to make such further adjustments in the number of
1/1,000s of a share of Preferred Stock which may be acquired upon exercise of
the Rights, and such adjustments in the Purchase Price, in addition to those
adjustments expressly required by this Section 11, as and to the extent that in
its good faith judgment the Board of Directors of the Company shall determine to
be advisable in order that any (i) consolidation or subdivision of the Preferred
Stock, (ii) issuance wholly for cash of any shares of Preferred Stock at less
than the current market price, (iii) issuance wholly for cash of shares of
Preferred Stock or securities which by their terms are convertible into or
exchangeable for shares of Preferred Stock, (iv) stock dividends or (v) issuance
of rights, options or warrants referred to in this Section 11, hereafter made by
the Company to holders of its Preferred Stock shall not be taxable to such
shareholders or shall reduce the taxes payable by such holders.


(n)           The Company covenants and agrees that it shall not, at any time
after the Distribution Date, (i) consolidate with any other Person (other than a
Subsidiary of the Company in a transaction which complies with Section 11(o)
hereof), (ii) merge with or into any other Person (other than a Subsidiary of
the Company in a transaction which complies with Section 11(o) hereof), or
(iii) sell or transfer (or permit any Subsidiary to sell or transfer), in one
transaction, or a series of related transactions, assets or earning power
aggregating more than 50% of the assets or earning power of the Company and its
Subsidiaries (taken as a whole) to any other Person or Persons (other than the
Company and/or any of its Subsidiaries in one or more transactions each of which
complies with Section 11(o) hereof), if (x) at the time of or immediately after
such consolidation, merger or sale there are any rights, warrants or other
instruments or securities outstanding or agreements in effect which would
substantially diminish or otherwise eliminate the benefits intended to be
afforded by the Rights or (y) prior to, simultaneously with or immediately after
such consolidation, merger or sale, the shareholders of the Person who
constitutes, or would constitute, the "Principal Party" for purposes of Section
13(a) hereof shall have received a distribution of Rights previously owned by
such Person or any of its Affiliates and Associates; provided, however, that
this Section 11(n) shall not affect the ability of any Subsidiary of the Company
to consolidate with, merge with or into, or sell or transfer assets or earning
power to, any other Subsidiary of the Company.

 KEY TECHNOLOGY,
INC.                                                                                            PAGE 21 
 SECOND AMENDED AND RESTATED RIGHTS PLAN                    


--------------------------------------------------------------------------------



(o)           The Company covenants and agrees that, after the Distribution
Date, it will not, except as permitted by Section 23 or 27 hereof, take (or
permit any Subsidiary to take) any action if at the time such action is taken it
is reasonably foreseeable that such action will diminish substantially or
otherwise eliminate the benefits intended to be afforded by the Rights.


(p)           Anything in this Agreement to the contrary notwithstanding, in the
event that the Company shall at any time after the Rights Dividend Declaration
Date and prior to the Distribution Date (i) declare a dividend on the
outstanding shares of Common Stock payable in shares of Common Stock,
(ii) subdivide the outstanding shares of Stock, or (iii) combine the outstanding
shares of Common Stock into a smaller number of shares, the number of Rights
associated with each share of Common Stock then outstanding, or issued or
delivered thereafter but prior to the Distribution Date, shall be
proportionately adjusted so that the number of Rights thereafter associated with
each share of Common Stock following any such event shall equal the result
obtained by multiplying the number of Rights associated with each share of
Common Stock immediately prior to such event by a fraction the numerator which
shall be the total number of shares of Common Stock outstanding immediately
prior to the occurrence of the event and the denominator of which shall be the
total number of shares of Common Stock outstanding immediately following the
occurrence of such event.


(q)           The failure of the Board of Directors of the Company to declare a
Person to be an Adverse Person following such Person becoming the Beneficial
Owner of shares of Common Stock representing 10% or more of the outstanding
shares of Common Stock shall not imply that such Person is not an Adverse Person
or limit the Board of Directors’ right at any time in the future to declare such
Person to be an Adverse Person.


Section 12.                                Certificate of Adjusted Purchase
Price or Number of Shares.


Whenever an adjustment is made as provided in Sections 11 and 13 hereof, the
Company shall:  (a) promptly prepare a certificate setting forth such adjustment
and a brief statement of the facts accounting for such adjustment; (b) promptly
file with the Rights Agent, and with each transfer agent for the Preferred Stock
and the Common Stock, a copy of such certificate; and (c) mail a brief summary
thereof to each holder of a Rights Certificate (or, if prior to the Distribution
Date, to each holder of a certificate representing shares of Common Stock) in
accordance with Section 26 hereof.  The Rights Agent shall be fully protected in
relying on any such certificate and on any adjustment therein contained.


Section 13.                                Consolidation, Merger or Sale or
Transfer of Assets or Earning Power.


(a)           In the event that, following the Stock Acquisition Date, directly
or indirectly, (i) the Company shall consolidate with, or merge with and into,
any other Person (other than a Subsidiary of the Company in a transaction which
complies with Section 11(o) hereof), and the Company shall not be the continuing
or surviving corporation of such consolidation or merger, (ii) any Person (other
than a Subsidiary of the Company in a transaction

 KEY TECHNOLOGY,
INC.                                                                                            PAGE 22 
 SECOND AMENDED AND RESTATED RIGHTS PLAN                    


--------------------------------------------------------------------------------



which complies with Section 11(o) hereof) shall consolidate with, or merge with
or into, the Company, and the Company shall be the continuing or surviving
corporation of such consolidation or merger and, in connection with such
consolidation or merger, all or part of the outstanding shares of Common Stock
shall be changed into or exchanged for stock or other securities of the Company
or any other Person or cash or any other property, or (iii) the Company shall
sell or otherwise transfer (or one or more of its Subsidiaries shall sell or
otherwise transfer), in one transaction or a series of related transactions,
assets or earning power aggregating more than 50% of the assets or earning power
of the Company and its Subsidiaries (taken as a whole) to any Person or Persons
(other than the Company or any Subsidiary of the Company in one or more
transactions each of which complies with Section 11(o) hereof) (any event
described in clauses (i), (ii) or (iii) of this Section 13(a) being a
"Section 13 Event"), then, and in each such case (except as may be contemplated
by Section 13(d) hereof), proper provision shall be made so that:  (A) each
holder of a Right, except as provided in Section 7(e) hereof, shall thereafter
have the right to receive, upon the exercise thereof at the then current
Purchase Price in accordance with the terms of this Agreement, such number of
validly authorized and issued, fully paid, nonassessable and freely tradable
shares of Common Stock of the Principal Party (as such term is hereinafter
defined), not subject to any liens, encumbrances, rights of first refusal or
other adverse claims, as shall be equal to the result obtained by (1)
multiplying the then current Purchase Price by the number of 1/1,000s of a share
of Preferred Stock for which a Right is exercisable immediately prior to the
first occurrence of a Section 13 Event (or, if a Section 11(a)(ii) Event has
occurred prior to the first occurrence of a Section 13 Event, multiplying the
number of such 1/1,000s of a share for which a Right was exercisable immediately
prior to the first occurrence of such Section 11(a)(ii) Event by the Purchase
Price in effect immediately prior to such first occurrence), and dividing that
product (which, following the first occurrence of a Section 13 Event, shall be
referred to as the "Purchase Price" for each Right and for all purposes of this
Agreement) by (2) 50% of the Current Market Price (determined pursuant to
Section 11(d)(i) hereof) per share of the Common Stock of such Principal Party
on the date of consummation of such Section 13 Event; (B) such Principal Party
shall thereafter be liable for, and shall assume, by virtue of such Section 13
Event, all the obligations and duties of the Company pursuant to this Agreement;
(C) the term "Company" shall thereafter be deemed to refer to such Principal
Party, it being specifically intended that the provisions of Section 11 hereof
apply only to such Principal Party following the first occurrence of a Section
13 Event; (D) such Principal Party shall take such steps (including, but not
limited to, the reservation of a sufficient number of shares of its Common
Stock) in connection with the consummation of any such transaction as may be
necessary to assure that the provisions hereof shall thereafter be applicable,
as nearly as reasonably may be, in relation to its shares of Common Stock
thereafter deliverable upon the exercise of the Rights; and (E) the provisions
of Section 11(a)(ii) hereof shall be of no effect following the first occurrence
of any Section 13 Event.


(b)           "Principal Party" shall mean


(i)
in the case of any transaction described in clause (i) or (ii) of the first
sentence of Section 13(a) hereof, the Person that is the issuer of any
securities into which shares of Common Stock of the Company are converted in
such merger or


 KEY TECHNOLOGY,
INC.                                                                                            PAGE 23 
 SECOND AMENDED AND RESTATED RIGHTS PLAN                    


--------------------------------------------------------------------------------



 
consolidation, and if no securities are so issued, the Person that is the other
party to such consolidation or merger; and



(ii)
in the case of any transaction described in clause (iii) of the first sentence
of Section 13(a) hereof, the Person that is the party receiving the largest
portion of the assets or earning power transferred pursuant to such transaction
or transactions;



provided, however, that in any such case, (1) if the Common Stock of such Person
is not at such time and has not been continuously over the preceding 12-month
period registered under Section 12 of the Exchange Act, and such Person is a
direct or indirect Subsidiary of another Person the Common Stock of which is and
has been so registered, "Principal Party" shall refer to such other Person; and
(2) in case such Person is a Subsidiary, directly or indirectly, of more than
one Person, the Common Stocks of two or more of which are and have been so
registered, "Principal Party" shall refer to whichever of such Persons is the
issuer of the Common Stock having the greatest aggregate market value.


(c)           The Company shall not consummate any such consolidation, merger,
sale or transfer unless the Principal Party shall have a sufficient number of
authorized shares of its Common Stock which have not been issued or reserved for
issuance to permit the exercise in full of the Rights in accordance with this
Section 13 and unless prior thereto the Company and such Principal Party shall
have executed and delivered to the Rights Agent a supplemental agreement
providing for the terms set forth in paragraphs (a) and (b) of this Section 13
and further providing that, as soon as practicable after the date of any
consolidation, merger, or sale or transfer mentioned in paragraph (a) of this
Section 13, the Principal Party will:


(i)
prepare and file a registration statement under the Securities Act, with respect
to the Rights and the securities purchasable upon exercise of the Rights on an
appropriate form, and will use its best efforts to cause such registration
statement to (A) become effective as soon as practicable after such filing and
(B) remain effective (with a prospectus at all times meeting the requirements of
the Securities Act) until the Expiration Date, and similarly comply with
applicable state securities laws;



(ii)
use its best efforts to list (or continue the listing of) the Rights and the
securities purchasable upon exercise of the Rights on a national securities
exchange or to meet the eligibility requirements for quotation on Nasdaq or such
other system then in use; and



(iii)
will deliver to holders of the Rights historical financial statements for the
Principal Party and each of its Affiliates which comply in all respects with the
requirements for registration on Form 10 (or any successor form) under the
Exchange Act.


 KEY TECHNOLOGY,
INC.                                                                                            PAGE 24 
 SECOND AMENDED AND RESTATED RIGHTS PLAN                    


--------------------------------------------------------------------------------



 
The provisions of this Section 13 shall similarly apply to successive
consolidations, mergers, sales or other transfers.  In the event that a Section
13 Event shall occur at any time after the occurrence of a Section 11(a)(ii)
Event, the Rights which have not theretofore been exercised shall thereafter
become exercisable in the manner described in Section 13(a).



(d)           Notwithstanding anything in this Agreement to the contrary,
Section 13 shall not be applicable to a transaction described in subparagraphs
(i) and (ii) of Section 13(a) if:  (i) such transaction is consummated with a
Person or Persons who acquired shares of Common Stock pursuant to a Qualifying
Offer (or a wholly owned Subsidiary of any such Person or Persons); (ii) the
price per share of Common Stock offered in such transaction is not less than the
price per share of Common Stock paid to all holders of shares of Common Stock
whose shares were purchased pursuant to such tender offer or exchange offer; and
(iii) the form of consideration being offered to the remaining holders of shares
of Common Stock pursuant to such transaction is the same as the form of
consideration paid pursuant to such tender offer or exchange offer.  Upon
consummation of any such transaction contemplated by this Section 13(d), all
Rights hereunder shall expire.


Section 14.                                Fractional Rights and Fractional
Shares.


(a)           The Company shall not be required to issue fractions of Rights,
except prior to the Distribution Date as provided in Section 11(p) hereof, or to
distribute Rights Certificates which evidence fractional Rights (i.e., Rights to
acquire less than 1/1,000 of a share of Preferred Stock).  In lieu of such
fractional Rights, there shall be paid to the registered holders of the Rights
Certificates with regard to which such fractional Rights would otherwise be
issuable, an amount in cash equal to the same fraction of the current market
value of a whole Right.  For purposes of this Section 14(a), the current market
value of a whole Right shall be the closing price of the Rights for the Trading
Day immediately prior to the date on which such fractional Rights would have
been otherwise issuable.  The closing price of the Rights for any day shall be
the last sale price, regular way, or, in case no such sale takes place on such
day, the average of the closing bid and asked prices, regular way, in either
case as reported in the principal consolidated transaction reporting system with
respect to securities listed or admitted to trading on the principal national
securities exchange on which the Rights are listed or admitted to trading, or,
if the Rights are not listed or admitted to trading on any national securities
exchange, the last quoted price or, if not so quoted, the average of the high
bid and low asked prices, as reported by Nasdaq or such other system then in use
or, if on any such date the Rights are not quoted by any such organization, the
average of the closing bid and asked prices as furnished by a professional
market maker making a market in the Rights selected by the Board of Directors of
the Company.  If on any such date no such market maker is making a market in the
Rights, the fair value of the Rights on such date as determined in good faith by
the Board of Directors of the Company shall be used.


(b)           The Company shall not be required to issue fractions of shares of
Preferred Stock (other than fractions which are integral multiples of 1/1,000 of
a share of Preferred Stock) upon exercise of the Rights or to distribute
certificates which evidence

 KEY TECHNOLOGY,
INC.                                                                                            PAGE 25 
 SECOND AMENDED AND RESTATED RIGHTS PLAN                    


--------------------------------------------------------------------------------



fractional shares of Preferred Stock (other than fractions which are integral
multiples of 1/1,000 of a share of Preferred Stock).  In lieu of fractional
shares of Preferred Stock that are not integral multiples of 1/1,000 of a share
of Preferred Stock, the Company may pay to the registered holders of Rights
Certificates at the time such Rights are exercised as herein provided an amount
in cash equal to the same fraction of the current market value of 1/1,000 of a
share of Preferred Stock.  For purposes of this Section 14(b), the current
market value of 1/1,000 of a share of Preferred Stock shall be 1/1,000 of the
closing price of a share of Preferred Stock (as determined pursuant to Section
11(d)(ii) hereof) for the Trading Day immediately prior to the date of such
exercise.


(c)           Following the occurrence of a Triggering Event, the Company shall
not be required to issue fractions of shares of Common Stock upon exercise of
the Rights or to distribute certificates which evidence fractional shares of
Common Stock.  In lieu of fractional shares of Common Stock, the Company may pay
to the registered holders of Rights Certificates at the time such Rights are
exercised as herein provided an amount in cash equal to the same fraction of the
current market value of one share of Common Stock.  For purposes of this
Section 14(c), the current market value of one share of Common Stock shall be
the closing price of one share of Common Stock (as determined pursuant to
Section 11(d)(i) hereof) for the Trading Day immediately prior to the date of
such exercise.


(d)           The holder of a Right by the acceptance of the Rights expressly
waives his or her right to receive any fractional Rights or any fractional
shares upon exercise of a Right, except as permitted by this Section 14.


Section 15.                                Rights of Action.


All rights of action in respect of this Agreement are vested in the respective
registered holders of the Rights Certificates (and, prior to the Distribution
Date, the registered holders of the Common Stock); and any registered holder of
any Rights Certificate (or, prior to the Distribution Date, of the Common
Stock), without the consent of the Rights Agent or of the holder of any other
Rights Certificate (or, prior to the Distribution Date, of the Common Stock),
may, in his or her own behalf and for his or her own benefit, enforce, and may
institute and maintain any suit, action or proceeding against the Company to
enforce, or otherwise act in respect of, his or her right to exercise the Rights
evidenced by such Rights Certificate in the manner provided in such Rights
Certificate and in this Agreement.  Without limiting the foregoing or any
remedies available to the holders of Rights, it is specifically acknowledged
that the holders of Rights would not have an adequate remedy at law for any
breach of this Agreement and shall be entitled to specific performance of the
obligations hereunder and injunctive relief against actual or threatened
violations of the obligations hereunder of any Person subject to this Agreement.



 KEY TECHNOLOGY,
INC.                                                                                            PAGE 26 
 SECOND AMENDED AND RESTATED RIGHTS PLAN                    


--------------------------------------------------------------------------------



Section 16.                                Agreement of Rights Holders.


Every holder of a Right by accepting the same consents and agrees with the
Company and the Rights Agent and with every other holder of a Right that:


(a)           prior to the Distribution Date, the Rights will be evidenced by
the certificates for shares of Common Stock registered in the name of the
holders of the Common Stock (which certificates for Common Stock shall also
constitute certificates for Rights) and each Right will be transferable only in
connection with the transfer of Common Stock;


(b)           after the Distribution Date, the Rights Certificates are
transferable only on the registry books of the Rights Agent if surrendered at
the principal office or offices of the Rights Agent designated for such
purposes, duly endorsed or accompanied by a proper instrument of transfer and
with the appropriate forms and certificates fully executed;


(c)           subject to Sections 6(a) and 7(f) hereof, the Company and the
Rights Agent may deem and treat the Person in whose name a Rights Certificate
(or, prior to the Distribution Date, the associated Common Stock certificate) is
registered as the absolute owner thereof and of the Rights evidenced thereby
(notwithstanding any notations of ownership or writing on the Rights
Certificates or the associated Common Stock certificate made by anyone other
than the Company or the Rights Agent) for all purposes whatsoever, and neither
the Company nor the Rights Agent, subject to the last sentence of Section 7(e)
hereof, shall be required to be affected by any notice to the contrary; and


(d)           notwithstanding anything in this Agreement to the contrary,
neither the Company nor the Rights Agent shall have any liability to any holder
of a Right or other Person as a result of its inability to perform any of its
obligations under this Agreement by reason of any preliminary or permanent
injunction or other order, decree or ruling issued by a court of competent
jurisdiction or by a governmental, regulatory or administrative agency or
commission, or any statute, rule, regulation or executive order promulgated or
enacted by any governmental authority, prohibiting or otherwise restraining
performance of such obligation; provided, however, the Company must use its best
efforts to have any such order, decree or ruling lifted or otherwise overturned
as soon as possible.


Section 17.                                Rights Holder and Rights Certificate
Holder Not Deemed a Shareholder.


No holder, as such, of any Right or Rights Certificate shall be entitled to
vote, receive dividends or be deemed for any purpose the holder of the number of
1/1,000s of a share of Preferred Stock or any other securities of the Company
which may at any time be issuable on the exercise of the Rights represented
thereby, nor shall anything contained herein or in any Rights Certificate be
construed to confer upon the holder of any Right or Rights Certificate, as such,
any of the rights of a shareholder of the Company or any right to vote for the
election of directors or upon any matter submitted to shareholders at any
meeting thereof, or to give or withhold consent to any corporate action, or to
receive notice of meetings or other actions

 KEY TECHNOLOGY,
INC.                                                                                            PAGE 27 
 SECOND AMENDED AND RESTATED RIGHTS PLAN                    


--------------------------------------------------------------------------------



affecting shareholders (except as provided in Section 25 hereof), or to receive
dividends or subscription rights, or otherwise, until the Right or Rights
evidenced by such Rights Certificate shall have been exercised in accordance
with the provisions hereof.


Section 18.                                Concerning the Rights Agent.


(a)           The Company agrees to pay to the Rights Agent reasonable
compensation for all services rendered by it hereunder and, from time to time,
on demand of the Rights Agent, its reasonable expenses and attorney fees and
disbursements and other disbursements incurred in the administration and
execution of this Agreement and the exercise and performance of its duties
hereunder.  The Company also agrees to indemnify the Rights Agent for, and to
hold it harmless against, any loss, liability or expense, incurred without
negligence, bad faith or willful misconduct on the part of the Rights Agent, for
anything done or omitted by the Rights Agent in connection with the acceptance
and administration of this Agreement, including the costs and expenses of
defending against any claim of liability arising therefrom.  Anything to the
contrary notwithstanding, in no event shall the Rights Agent be liable for
special, indirect, consequential or incidental loss or damage of any kind
whatsoever (including but not limited to lost profits), even if the Rights Agent
has been advised of the likelihood of such loss or damage.


(b)           The Rights Agent shall be protected and shall incur no liability
for or in respect of any action taken, suffered or omitted by it in connection
with its administration of this Agreement in reliance upon any Rights
Certificate or certificate representing Preferred Stock or Common Stock or other
securities of the Company, instrument of assignment or transfer, power of
attorney, endorsement, affidavit, letter, notice, direction, consent,
certificate, statement, or other paper or document believed by the Rights Agent
to be genuine and to be signed, executed and, where necessary, verified or
acknowledged, by the proper Person or Persons, or otherwise upon the advice of
its counsel as set forth in Section 20 hereof.


Section 19.                                Merger or Consolidation or Change of
Name of Rights Agent.


(a)           Any corporation into which the Rights Agent or any successor
Rights Agent may be merged or with which it may be consolidated, or any
corporation resulting from any merger or consolidation to which the Rights Agent
or any successor Rights Agent shall be a party, or any corporation succeeding to
the corporate trust or shareholder services business of the Rights Agent or any
successor Rights Agent, shall be the successor to the Rights Agent under this
Agreement without the execution or filing of any paper or any further act on the
part of either of the parties hereto; provided, however, that such corporation
would be eligible for appointment as a successor Rights Agent under the
provisions of Section 21 hereof.  If at the time such successor Rights Agent
shall succeed to the agency created by this Agreement, any of the Rights
Certificates shall have been countersigned but not delivered, any such successor
Rights Agent may adopt the countersignature of a predecessor Rights Agent and
deliver such Rights Certificates so countersigned; and if at that time any of
the Rights Certificates shall not have been countersigned, any successor Rights
Agent may countersign such Rights Certificates

 KEY TECHNOLOGY,
INC.                                                                                            PAGE 28 
 SECOND AMENDED AND RESTATED RIGHTS PLAN                    


--------------------------------------------------------------------------------



either in the name of the predecessor or in the name of the successor Rights
Agent; and in all such cases such Rights Certificates shall have the full force
provided in the Rights Certificates and in this Agreement.


(b)           If at any time the name of the Rights Agent shall be changed and
at such time any of the Rights Certificates shall have been countersigned but
not delivered, the Rights Agent may adopt the countersignature under its prior
name and deliver Rights Certificates so countersigned; and if at that time any
of the Rights Certificates shall not have been countersigned, the Rights Agent
may countersign such Rights Certificates either in its prior name or in its
changed name; and in all such cases such Rights Certificates shall have the full
force provided in the Rights Certificates and in this Agreement.


Section 20.                                Duties of Rights Agent.


The Rights Agent undertakes the duties and obligations imposed by this Agreement
upon the following terms and conditions, by all of which the Company and the
holders of Rights Certificates, by their acceptance thereof, shall be bound:


(a)           The Rights Agent may consult with legal counsel (who may be legal
counsel for the Company), and the opinion of such counsel shall be full and
complete authorization and protection to the Rights Agent as to any action taken
or omitted by it in good faith and in accordance with such opinion.


(b)           Whenever in the performance of its duties under this Agreement the
Rights Agent shall deem it necessary or desirable that any fact or matter
(including, without limitation, the identity of any Acquiring Person or Adverse
Person and the determination of "current market price") be proved or established
by the Company prior to taking or suffering any action hereunder, such fact or
matter (unless other evidence in respect thereof be herein specifically
prescribed) may be deemed to be conclusively proved and established by a
certificate signed by the Chairman of the Board, the President, any Vice
President, the Chief Financial Officer or the Secretary of the Company and
delivered to the Rights Agent; and such certificate shall be full authorization
to the Rights Agent for any action taken or suffered in good faith by it under
the provisions of this Agreement in reliance upon such certificate.


(c)           The Rights Agent shall be liable hereunder only for its own
negligence, bad faith or willful misconduct.


(d)           The Rights Agent shall not be liable for or by reason of any of
the statements of fact or recitals contained in this Agreement or in the Rights
Certificates or be required to verify the same (except as to its
countersignature on such Rights Certificates), but all such statements and
recitals are and shall be deemed to have been made by the Company only.


(e)           The Rights Agent shall not be under any responsibility in respect
of the validity of this Agreement or the execution and delivery hereof (except
the due execution

 KEY TECHNOLOGY,
INC.                                                                                            PAGE 29 
 SECOND AMENDED AND RESTATED RIGHTS PLAN                    


--------------------------------------------------------------------------------



hereof by the Rights Agent) or in respect of the validity or execution of any
Rights Certificate (except its countersignature thereof); nor shall it be
responsible for any breach by the Company of any covenant or condition contained
in this Agreement or in any Rights Certificate; nor shall it be responsible for
any change in the exercisability of the Rights (including the Rights becoming
void pursuant to Section 7(e) hereof); nor shall it be responsible for any
adjustment required under the provisions of Section 11, 13 or 24 hereof or
responsible for the manner, method or amount of any such adjustment or the
ascertaining of the existence of facts that would require any such adjustment
(except with respect to the exercise of Rights evidenced by Rights Certificates
after actual notice of any such adjustment or change in exercisability); nor
shall it by any act hereunder be deemed to make any representation or warranty
as to the authorization or reservation of any shares of Common Stock or
Preferred Stock to be issued pursuant to this Agreement or any Rights
Certificate or as to whether any shares of Common Stock or Preferred Stock will,
when so issued, be validly authorized and issued, fully paid and nonassessable.


(f)           The Company agrees that it will perform, execute, acknowledge and
deliver or cause to be performed, executed, acknowledged and delivered all such
further and other acts, instruments and assurances as may reasonably be required
by the Rights Agent for the carrying out or performing by the Rights Agent of
the provisions of this Agreement.


(g)           The Rights Agent is hereby authorized and directed to accept
instructions with respect to the performance of its duties hereunder from the
Chairman of the Board, the President, any Vice President, the Chief Financial
Officer or the Secretary of the Company, and to apply to such officers for
advice or instructions in connection with its duties, and it shall not be liable
for any action taken or suffered to be taken by it in good faith in accordance
with instructions of any such officer.


(h)           The Rights Agent and any shareholder, director, officer, member or
employee of the Rights Agent may buy, sell or deal in any of the Rights or other
securities of the Company or become pecuniarily interested in any transaction in
which the Company may be interested, or contract with or lend money to the
Company or otherwise act as fully and freely as though it were not Rights Agent
under this Agreement.  Nothing herein shall preclude the Rights Agent from
acting in any other capacity for the Company or for any other legal entity.


(i)           The Rights Agent may execute and exercise any of the rights or
powers hereby vested in it or perform any duty hereunder either itself or by or
through its attorneys or agents, and the Rights Agent shall not be answerab1e or
accountable for any act, default, neglect or misconduct of any such attorneys or
agents or for any loss to the Company resulting from any such act, default,
neglect or misconduct; provided, however, reasonable care was exercised in the
selection and continued employment thereof.


(j)           No provision of this Agreement shall require the Rights Agent to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of its rights if
there shall be reasonable grounds for

 KEY TECHNOLOGY,
INC.                                                                                            PAGE 30 
 SECOND AMENDED AND RESTATED RIGHTS PLAN                    


--------------------------------------------------------------------------------



believing that repayment of such funds or adequate indemnification against such
risk or liability is not reasonably assured to it.


(k)           If, with respect to any Rights Certificate surrendered to the
Rights Agent for exercise or transfer, the certificate attached to the form of
assignment or form of election to purchase, as the case may be, has either not
been completed or indicates an affirmative response to clause l and/or 2
thereof, the Rights Agent shall not take any further action with respect to such
requested exercise of transfer without first consulting with the Company.


Section 21.                                Change of Rights Agent.


The Rights Agent or any successor Rights Agent may resign and be discharged from
its duties under this Agreement upon 30 days' notice in writing mailed to the
Company and to each transfer agent of the Common Stock and Preferred Stock, by
registered or certified mail, and to the holders of the Rights Certificates by
first-class mail.  The Company may remove the Rights Agent or any successor
Rights Agent upon 30 days' notice in writing, mailed to the Rights Agent or
successor Rights Agent, as the case may be, and to each transfer agent of the
Common Stock and Preferred Stock, by registered or certified mail, and to the
holders of the Rights Certificates by first-class mail.  If the Rights Agent
shall resign or be removed or shall otherwise become incapable of acting, the
Company shall appoint a successor to the Rights Agent.  If the Company shall
fail to make such appointment within a period of 30 days after giving notice of
such removal or after it has been notified in writing of such resignation or
incapacity by the resigning or incapacitated Rights Agent or by the holder of a
Rights Certificate (who shall, with such notice, submit his or her Rights
Certificate for inspection by the Company), then any registered holder of any
Rights Certificate may apply to any court of competent jurisdiction for the
appointment of a new Rights Agent.  Any successor Rights Agent, whether
appointed by the Company or by such a court, shall be either (a) a corporation
organized and doing business under the laws of the United States or any state of
the United States, so long as such corporation is authorized to do business as a
banking institution, is authorized to exercise corporate trust powers, is in
good standing, is subject to supervision or examination by federal or state
authority, and has at the time of its appointment as Rights Agent a combined
capital and surplus of at least $100 million, or (b) an affiliate of such a
corporation.  After appointment, the successor Rights Agent shall be vested with
the same powers, rights, duties and responsibilities as if it had been
originally named as Rights Agent without further act or deed; but the
predecessor Rights Agent shall deliver and transfer to the successor Rights
Agent any property at the time held by it hereunder, and execute and deliver any
further assurance, conveyance, act or deed necessary for the purpose.  Not later
than the effective date of any such appointment, the Company shall file notice
thereof in writing with the predecessor Rights Agent and each transfer agent of
the Common Stock and the Preferred Stock, and mail a notice thereof in writing
to the registered holders of the Rights Certificates.  Failure to give any
notice provided for in this Section 21, however, or any defect therein, shall
not affect the legality or validity of the resignation or removal of the Rights
Agent or the appointment of the successor Rights Agent, as the case may be.

 KEY TECHNOLOGY,
INC.                                                                                            PAGE 31 
 SECOND AMENDED AND RESTATED RIGHTS PLAN                    


--------------------------------------------------------------------------------





Section 22.                                Issuance of New Rights Certificates.


Notwithstanding any of the provisions of this Agreement or of the Rights to the
contrary, the Company may, at its option, issue new Rights Certificates
evidencing Rights in such form as may be approved by its Board of Directors to
reflect any adjustment or change in the Purchase Price and the number or kind or
class of shares or other securities or property purchasable under the Rights
Certificates made in accordance with the provisions of this Agreement.  In
addition, in connection with the issuance or sale of shares of Common Stock
following the Distribution Date and prior to the redemption or expiration of the
Rights, the Company (a) shall, with respect to shares of Common Stock so issued
or sold pursuant to the exercise of stock options or under any employee plan or
arrangement, granted or awarded as of the Distribution Date, or upon the
exercise, conversion or exchange of securities hereinafter issued by the
Company, and (b) may, in any other case, if deemed necessary or appropriate by
the Board of Directors, issue Rights Certificates representing the appropriate
number of Rights in connection with such issuance or sale; provided, however,
that (i) no such Rights Certificate shall be issued if, and to the extent that,
the Company shall be advised by counsel that such issuance would create a
significant risk of material adverse tax consequences to the Company or the
Person to whom such Rights Certificate would be issued, and (ii) no such Rights
Certificate shall be issued if, and to the extent that, appropriate adjustment
shall otherwise have been made in lieu of the issuance thereof.


Section 23.                                Redemption and Termination.


(a)           The Board of Directors of the Company may, at its option, at any
time prior to the earlier of (i) the Close of Business on the twentieth Business
Day following the Stock Acquisition Date, or (ii) the Close of Business on the
Final Expiration Date, redeem all, but not less than all, the then outstanding
Rights at a redemption price of $.01 per Right, as such amount may be
appropriately adjusted to reflect any stock split, stock dividend or similar
transaction occurring after the date hereof (such redemption price being
hereinafter referred to as the "Redemption Price").  The Board of Directors may
not redeem any Rights following a determination pursuant to Section 11(a)(ii)(B)
that any Person is an Adverse Person.  Notwithstanding anything contained in
this Agreement to the contrary, the Rights shall not be exercisable after the
first occurrence of a Section 11(a)(ii) Event until such time as the Company's
right of redemption hereunder has expired.  The Company may, at its option, pay
the Redemption Price in cash, shares of Common Stock (based on the Current
Market Price, as defined in Section 11(d)(i) hereof, of the Common Stock at the
time of redemption) or any other form of consideration deemed appropriate by the
Board of Directors.


(b)           Immediately upon the action of the Board of Directors of the
Company ordering the redemption of the Rights, evidence of which shall have been
filed with the Rights Agent and without any further action and without any
notice, the right to exercise the Rights will terminate and the only right
thereafter of the holders of Rights shall be to receive the Redemption Price for
each Right so held.  Promptly after the action of the Board of Directors

 KEY TECHNOLOGY,
INC.                                                                                            PAGE 32 
 SECOND AMENDED AND RESTATED RIGHTS PLAN                    


--------------------------------------------------------------------------------



ordering the redemption of the Rights, the Company shall give notice of such
redemption to the Rights Agent and the holders of the then outstanding Rights by
mailing such notice to all such holders at each holder’s last address as it
appears on the registry books of the Rights Agent or, prior to the Distribution
Date, on the registry books of the transfer agent for the Common Stock.  Any
notice which is mailed in the manner herein provided shall be deemed given,
whether or not the holder receives the notice.  Each such notice of redemption
will state the method by which the payment of the Redemption Price will be made.


Section 24.                                Exchange.


(a)           The Board of Directors of the Company may, at its option, at any
time after any Person becomes an Acquiring Person or is determined to be an
Adverse Person pursuant to Section 11(a)(ii)(B), exchange all or part of the
then outstanding and exercisable Rights (which shall not include Rights that
have become void pursuant to the provisions of Section 7(e) hereof) for shares
of Common Stock at an exchange ratio of one share of Common Stock per Right,
appropriately adjusted to reflect any stock split, stock dividend or similar
transaction occurring after the date hereof (such exchange ratio being
hereinafter referred to as the "Exchange Ratio").  Notwithstanding the
foregoing, the Board of Directors of the Company shall not be empowered to
effect such exchange at any time after any Person (other than the Company, any
Subsidiary of the Company, any employee benefit plan of the Company or any such
Subsidiary, or any entity holding Common Stock for or pursuant to the terms of
any such plan), together with all Affiliates and Associates of such Person,
becomes the Beneficial Owner of 50% or more of the Common Stock then
outstanding.


(b)           Immediately upon the action of the Board of Directors of the
Company ordering the exchange of any Rights pursuant to Section 24(a) hereof and
without any further action and without any notice, the right to exercise such
Rights shall terminate and the only right thereafter of a holder of such Rights
shall be to receive that number of shares of Common Stock equal to the number of
such Rights held by such holder multiplied by the Exchange Ratio.  The Company
shall promptly give public notice of any such exchange; provided, however, that
the failure to give, or any defect in, such notice shall not affect the validity
of such exchange.  The Company promptly shall mail a notice of any such exchange
to all of the holders of such Rights at their last addresses as they appear on
the registry books of the Rights Agent.  Any notice which is mailed in the
manner herein provided shall be deemed given, whether or not the holder receives
the notice.  Each such notice of exchange will state the method by which the
exchange of the Common Stock for Rights will be effected and, in the event of
any partial exchange, the number of Rights which will be exchanged.  Any partial
exchange shall be effected pro rata based on the number of Rights (other than
Rights which have become void pursuant to the provisions of Section 7(e) hereof)
held by each holder of Rights.


(c)           In any exchange pursuant to this Section 24, the Company, at its
option, may substitute shares of Preferred Stock (or equivalent preferred stock,
as such term is defined in Section 11(b) hereof) for shares of Common Stock
exchangeable for Rights, at the initial rate of 1/1,000 of a share of Preferred
Stock (or equivalent preferred stock) for each share

 KEY TECHNOLOGY,
INC.                                                                                            PAGE 33
 SECOND AMENDED AND RESTATED RIGHTS PLAN                    


--------------------------------------------------------------------------------



of Common Stock, as appropriately adjusted to reflect adjustments in the voting
rights of the Preferred Stock pursuant to Section 3(A) of the rights, powers and
preferences attached hereto as Exhibit A, so that the fraction of a share of
Preferred Stock delivered in lieu of each share of Common Stock shall have the
same voting rights as one share of Common Stock.


(d)           In the event that there shall not be sufficient shares of Common
Stock issued but not outstanding or authorized but unissued to permit any
exchange of Rights as contemplated in accordance with this Section 24, the
Company shall take all such action as may be necessary to authorize additional
shares of Common Stock for issuance upon exchange of the Rights.


(e)           The Company shall not be required to issue fractions of shares of
Common Stock or to distribute certificates which evidence fractional shares of
Common Stock.  In lieu of such fractional shares of Common Stock, there shall be
paid to the registered holders of the Right Certificates, with regard to which
such fractional share of Common Stock would otherwise be issuable, an amount in
cash equal to the same fraction of the current market value of a whole share of
Common Stock.  For the purposes of this paragraph (e), the current market value
of a whole share of Common Stock shall be the closing price of a share of Common
Stock (as determined pursuant to the second sentence of Section 11(d)(i) hereof)
for the Trading Day immediately prior to the date of exchange pursuant to this
Section 24.


Section 25.                                Notice of Certain Events.


(a)           In case the Company shall propose, at any time after the
Distribution Date, (i) to pay any dividend payable in stock of any class to the
holders of Preferred Stock or to make any other distribution to the holders of
Preferred Stock (other than a regular quarterly cash dividend out of earnings or
retained earnings of the Company), or (ii) to offer to the holders of Preferred
Stock rights or warrants to subscribe for or to purchase any additional shares
of Preferred Stock or shares of stock of any class or any other securities,
rights or options, or (iii) to effect any reclassification of its Preferred
Stock (other than a reclassification involving only the subdivision of
outstanding shares of Preferred Stock), or (iv) to effect any consolidation or
merger into or with any other Person (other than a Subsidiary of the Company in
a transaction which complies with Section 11(o) hereof), or to effect any sale
or other transfer (or to permit one or more of its Subsidiaries to effect any
sale or other transfer), in one transaction or a series of related transactions,
of more than 50% of the assets or earning power of the Company and its
Subsidiaries (taken as a whole) to, any other Person or Persons (other than the
Company and/or any of its Subsidiaries in one or more transactions each of which
complies with Section 11(o) hereof), or (v) to effect the liquidation,
dissolution or winding up of the Company, then, in each such case, the Company
shall give to each holder of a Rights Certificate, to the extent feasible and in
accordance with Section 26 hereof, a notice of such proposed action, which shall
specify the record date for the purposes of such stock dividend, distribution of
rights or warrants, or the date on which such reclassification, consolidation,
merger, sale, transfer, liquidation, dissolution, or winding up is to take place
and the date of participation therein by the holders of the shares of Preferred
Stock, if any such date is to be fixed, and such notice shall be so given in the
case of

 KEY TECHNOLOGY,
INC.                                                                                            PAGE 34
 SECOND AMENDED AND RESTATED RIGHTS PLAN                    


--------------------------------------------------------------------------------



any action covered by clause (i) or (ii) above at least 20 days prior to the
record date for determining holders of the shares of Preferred Stock for
purposes of such action, and in the case of any such other action, at least 20
days prior to the date of the taking of such proposed action or the date of
participation therein by the holders of the shares of Preferred Stock, whichever
shall be the earlier.


(b)           If any Section 11(a)(ii) Event shall occur, then, in any such
case, (i) the Company shall as soon as practicable thereafter give to each
holder of a Rights Certificate, to the extent feasible and in accordance with
Section 26 hereof, a notice of the occurrence of such event, which shall specify
the event and the consequences of the event to holders of Rights under Section
11(a)(ii) hereof, and (ii) all references in the preceding paragraph to
Preferred Stock shall be deemed thereafter to refer to Common Stock and/or, if
appropriate, other securities.


Section 26.                                Notices.


Notices or demands authorized by this Agreement to be given or made by the
Rights Agent or by the holder of any Rights Certificate to or on the Company
shall be sufficiently given or made if sent by first-class mail, postage
prepaid, addressed (until another address is filed in writing with the Rights
Agent) as follows:


Key Technology, Inc.
150 Avery Street
Walla Walla, WA 99362
Attention:  Chief Financial Officer


Subject to the provisions of Section 21, any notice or demand authorized by this
Agreement to be given or made by the Company or by the holder of any Rights
Certificate to or on the Rights Agent shall be sufficiently given or made if
sent by first-class mail, postage prepaid, addressed (until another address is
filed in writing with the Company) as follows:


American Stock Transfer & Trust Company
59 Maiden Lane
Plaza Level
New York, NY  10038
Attention: _________________________                                                               


Notices or demands authorized by this Agreement to be given or made by the
Company or the Rights Agent to the holder of any Rights Certificate (or, if
prior to the Distribution Date, to the holder of certificates representing
shares of Common Stock) shall be sufficiently given or made if sent by
first-class mail, postage prepaid, addressed to such holder at his or her
address as shown on the registry books of the Company.

 KEY TECHNOLOGY,
INC.                                                                                            PAGE 35
 SECOND AMENDED AND RESTATED RIGHTS PLAN                    


--------------------------------------------------------------------------------



Section 27.                                Supplements and Amendments.


Prior to the Distribution Date and subject to the penultimate sentence of this
Section 27, the Company may by action of the Board of Directors, and the Rights
Agent shall if the Company so directs, supplement or amend any provision of this
Agreement in any manner without the approval of any holders of Common
Stock.  From and after the Distribution Date and subject to the penultimate
sentence of this Section 27, the Company may by action of the Board of
Directors, and the Rights Agent shall if directed by the Company, from time to
time, supplement or amend this Agreement without the approval of any holders of
Rights Certificates in order (i) to cure any ambiguity, (ii) to correct or
supplement any provision contained herein which may be defective or inconsistent
with any other provisions herein, (iii) to shorten or lengthen any time period
herein or (iv) to change or supplement any other provisions herein in any manner
which the Board of Directors may deem necessary or desirable so long as the
interests of the holders of the Rights or Rights Certificates (other than an
Acquiring Person or Adverse Person or any Affiliate or Associate of an Acquiring
Person or Adverse Person) shall not be materially and adversely affected
thereby; provided, however, this Agreement may not be supplemented or amended to
lengthen, pursuant to clause (iii) of this sentence, (A) a time period relating
to when the Rights may be redeemed at such time and the Rights are not then
redeemable, or (B) any other time period unless such lengthening is for the
purpose of protecting, enhancing or clarifying the rights of, and/or the
benefits to, the holders of Rights (other than an Acquiring Person or Adverse
Person or any Affiliate or Associate of an Acquiring Person or Adverse
Person).  Upon the delivery of a certificate from an appropriate officer of the
Company, which states that the proposed supplement or amendment is in compliance
with the terms of this Section 27, the Rights Agent shall execute such
supplement or amendment.  Prior to the Distribution Date, the interests of the
holders of Rights shall be deemed coincident with the interests of the holders
of Common Stock of the Company.


Section 28.                                Successors.


All the covenants and provisions of this Agreement by or for the benefit of the
Company or the Rights Agent shall bind and inure to the benefit of their
respective successors and assigns hereunder.


Section 29.                                Determinations and Actions by the
Board of Directors, Etc.


For all purposes of this Agreement, any calculation of the number of shares of
Common Stock outstanding at any particular time, including for purposes of
determining the particular percentage of such outstanding shares of Common Stock
of which any Person is the Beneficial Owner, shall be made in accordance with
the last sentence of Rule 13d-3(d)(l)(i) of the General Rules and Regulations
under the Exchange Act, as in effect on the date of this Agreement.  The Board
of Directors of the Company have the exclusive power and authority to administer
this Agreement and to exercise all rights and powers specifically granted to the
Board of Directors or to the Company, or as may be necessary or advisable in the
administration of this Agreement, including, without limitation, the right and
power to (a) interpret provisions of this Agreement, and (b) make all
determinations deemed necessary or advisable for the

 KEY TECHNOLOGY,
INC.                                                                                            PAGE 36
 SECOND AMENDED AND RESTATED RIGHTS PLAN                    


--------------------------------------------------------------------------------



administration of this Agreement (including a determination to redeem or not
redeem the Rights or to amend this Agreement).  All such actions, calculations,
interpretations and determinations (including, for purposes of clause (ii)
below, all omissions with respect to the foregoing) which are done or made by
the Board of Directors in good faith, shall (i) be final, conclusive and binding
on the Company, the Rights Agent, the holders of the Rights and all other
parties, and (ii) not subject the Board of Directors to any liability to the
holders of the Rights.


Section 30.                                Benefits of this Agreement.


Nothing in this Agreement shall be construed to give to any Person other than
the Company, the Rights Agent and the registered holders of the Rights
Certificates (and, prior to the Distribution Date, registered holders of the
Common Stock) any legal or equitable right, remedy or claim under this
Agreement; but this Agreement shall be for the sole and exclusive benefit of the
Company, the Rights Agent and the registered holders of the Rights Certificates
(and, prior to the Distribution Date, registered holders of the Common Stock).


Section 31.                                Severability.


If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction or other authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated; provided, however, that
notwithstanding anything in this Agreement to the contrary, if any term,
provision, covenant or restriction is held by such court or authority to be
invalid, void or unenforceable and the Board of Directors of the Company
determines in its good faith judgment that severing the invalid language from
this Agreement would adversely affect the purpose or effect of this Agreement,
the right of redemption set forth in Section 23 hereof shall be reinstated and
shall not expire until the Close of Business on the tenth Business Day following
the date of such determination by the Board of Directors.  Without limiting the
foregoing, if any provision requiring a majority of the members of the Board of
Directors who are not officers of the Company and who are not representatives,
nominees, Affiliates or Associates of an Acquiring Person to act is held by any
court of competent jurisdiction or other authority to be invalid, void or
unenforceable, such determination shall be made by the Board of Directors of the
Company in accordance with applicable law and the Company's Restated Articles of
Incorporation and Restated Bylaws, as in effect at that time.


Section 32.                                Governing Law.


This Agreement, each Right and each Rights Certificate issued hereunder shall be
deemed to be a contract made under the laws of the State of Oregon and for all
purposes shall be governed by and construed in accordance with the laws of such
state applicable to contracts made and to be performed entirely within such
state, including, without limitation, the provisions of ORS 60.157.

 KEY TECHNOLOGY,
INC.                                                                                            PAGE 37
 SECOND AMENDED AND RESTATED RIGHTS PLAN                    


--------------------------------------------------------------------------------



Section 33.                                Counterparts.


This Agreement may be executed in any number of counterparts and each of such
counterparts shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument.


Section 34.                                Descriptive Headings


Descriptive headings of the several sections of this Agreement are inserted for
convenience only and shall not control or affect the meaning or construction of
any of the provisions hereof.


IN WITNESS WHEREOF, the parties hereto have caused this Rights Agreement to be
duly executed and attested as of the date first written above.


KEY TECHNOLOGY, INC.
Attest:


By__________________________                                                                                               
By ________________________________
                Secretary                                                                                                                                
Title _______________________________






                                                      AMERICAN STOCK TRANSFER &
TRUST COMPANY
Attest:


By__________________________                                                                                                By
________________________________
                   Secretary                                                                                                                              Title
_______________________________












 
004002\00111\795405 V001
 



 KEY TECHNOLOGY,
INC.                                                                                            PAGE 38
 SECOND AMENDED AND RESTATED RIGHTS PLAN                    


--------------------------------------------------------------------------------



EXHIBIT A


SERIES A JUNIOR PARTICIPATING PREFERRED STOCK


BY DIRECTORS
PURSUANT TO ARTICLES OF AMENDMENT TO
THE RESTATED ARTICLES OF INCORPORATION
OF
KEY TECHNOLOGY, INC.




Article II of the Corporation's Restated Articles of Incorporation is amended to
add a section providing for a series of Series A Junior Participating Preferred
Stock, and that the designation and amount thereof and the voting powers,
preferences, limitations and relative and special rights of the shares of such
series, and the qualifications, limitations or restrictions thereof are as
follows:


ARTICLE II


SERIES A JUNIOR PARTICIPATING PREFERRED STOCK


Section 1.                      Designation, Amount and Par Value.


The shares of such series shall be designated as "Series A Junior Participating
Preferred Stock" and the number of shares constituting such series shall be
15,000.  Such series is hereinafter referred to as the "Series A Preferred
Stock."  The par value of the Series A Preferred Stock shall be $.01 per share.


Section 2.                      Dividends and Distributions.


(A)           The holders of shares of Series A Preferred Stock shall be
entitled to receive, when, as and if declared by the Board of Directors out of
funds legally available for the purpose, quarterly dividends payable in cash on
the last day of March, June, September and December in each year (each such date
being referred to herein as a "Quarterly Dividend Payment Date"), commencing on
the first Quarterly Dividend Payment Date after the first issuance of a share or
fraction of a share of Series A Preferred Stock, in an amount per share (rounded
to the nearest cent) equal to the greater of (a) $.01 or (b) subject to the
provisions for adjustment hereinafter set forth, 1,000 times the aggregate per
share amount of all cash dividends, and 1,000 times the aggregate per share
amount (payable in kind) of all non-cash dividends or other distributions other
than a dividend payable in shares of Common Stock or a subdivision of the
outstanding shares of Common Stock (by reclassification or otherwise), declared
on the Common Stock, par value $.01 per share, of the Corporation (the "Common
Stock") since the immediately preceding Quarterly Dividend Payment Date or, with
respect to the first Quarterly Dividend Payment Date, since the first issuance
of any share or fraction of a share

  SECOND AMENDED AND RESTATED RIGHTS PLAN
  EXHIBIT A                    


--------------------------------------------------------------------------------



of Series A Preferred Stock.  In the event the Corporation shall at any time
after May 4, 1998 (the "Rights Declaration Date") (i) declare any dividend on
Common Stock payable in shares of Common Stock, (ii) subdivide the outstanding
Common Stock, or (iii) combine the outstanding Common Stock into a smaller
number of shares, then in each such case the amount to which holders of shares
of Series A Preferred Stock were entitled immediately prior to such event under
clause (b) of the preceding sentence shall be adjusted by multiplying such
amount by a fraction the numerator of which is the number of shares of Common
Stock outstanding immediately after such event and the denominator of which is
the number of shares of Common Stock that were outstanding immediately prior to
such event.


(B)           The Corporation shall declare a dividend or distribution on the
Series A Preferred stock as provided in Paragraph (A) above immediately after it
declares a dividend or distribution on the Common Stock (other than a dividend
payable in shares of Common Stock).


(C)           Dividends shall begin to accrue and be cumulative on outstanding
shares of Series A Preferred Stock from the Quarterly Dividend Payment Date next
preceding the date of issue of such shares of Series A Preferred Stock, unless
the date of issue of such shares is prior to the record date for the first
Quarterly Dividend Payment Date, in which case dividends on such shares shall
begin to accrue from the date of issue of such shares, or unless the date of
issue is a Quarterly Dividend Payment Date or is a date after the record date
for the determination of holders of shares of Series A Preferred Stock entitled
to receive a quarterly dividend and before such Quarterly Dividend Payment Date,
in either of which events such dividends shall begin to accrue and be cumulative
from such Quarterly Dividend Payment Date.  Accrued but unpaid dividends shall
not bear interest.  Dividends paid on the shares of Series A Preferred Stock in
an amount less than the total amount of such dividends at the time accrued and
payable on such shares shall be allocated pro rata on a share-by-share basis
among all such shares at the time outstanding.  The Board of Directors may fix a
record date for the determination of holders of shares of Series A Preferred
Stock entitled to receive payment of a dividend or distribution declared
thereon, which record date shall be no more than 30 days prior to the date fixed
for the payment thereof.


Section 3.                      Voting Rights.


The holders of shares of Series A Preferred stock shall have the following
voting rights:


(A)           Subject to the provision for adjustment hereinafter set forth,
each share of Series A Preferred Stock shall entitle the holder thereof to 1,000
votes (and each 1/1,000 of a share of Series A Preferred Stock shall entitle the
holder thereof to one vote) on all matters submitted to a vote of the
shareholders of the Corporation.  In the event the Corporation shall at any time
after the Rights Declaration Date (i) declare any dividend on Common Stock
payable in shares of Common Stock, (ii) subdivide the outstanding Common Stock,
or (iii) combine the outstanding Common Stock into a smaller number of shares,
then in each such case the number of votes per share to which holders of shares
of Series A Preferred Stock were entitled

 SECOND AMENDED AND RESTATED RIGHTS PLAN
  EXHIBIT A         


--------------------------------------------------------------------------------



immediately prior to such event shall be adjusted by multiplying such number by
a fraction the numerator of which is the number of shares of Common Stock
outstanding immediately after such event and the denominator of which is the
number of shares of Common Stock that were outstanding immediately prior to such
event.


(B)           Except as otherwise provided herein or by law, the holders of
shares of Series A Preferred Stock and the holders of shares of Common Stock
shall vote together as one class on all matters submitted to a vote of
shareholders of the Corporation.


(C)           (i)           If at any time dividends on any Series A Preferred
Stock shall be in arrears in an amount equal to six quarterly dividends thereon,
the occurrence of such contingency shall mark the beginning of a period (herein
called a "default period") which shall extend until such time when all accrued
and unpaid dividends for all previous quarterly dividend periods and for the
current quarterly dividend period on all shares of Series A Preferred Stock then
outstanding shall have been declared and paid or set apart for payment.  During
each default period, all holders of Preferred Stock (including holders of the
Series A Preferred Stock) with dividends in arrears in an amount equal to six
quarterly dividends thereon, voting as a class, irrespective of series, shall
have the right to elect two directors in addition to any number of directors
that the holders of any series of Preferred Stock may otherwise be entitled to
elect.


(ii)           During any default period, such voting right of the holders of
Series A Preferred Stock may be exercised initially at a special meeting called
pursuant to subparagraph (iii) of this Section 3(C) or at any annual meeting of
shareholders, and thereafter at annual meetings of shareholders, provided that
such voting right shall not be exercised unless the holders of 10% in number of
shares of Preferred Stock outstanding shall be present at the meeting in person
or by proxy.  The absence of a quorum of the holders of Common Stock shall not
affect the exercise by the holders of Preferred Stock of such voting right.  At
any meeting at which the holders of Preferred Stock shall exercise such voting
right initially during an existing default period, they shall have the right,
voting as a class, to elect directors to fill such vacancies, if any, in the
Board of Directors as may then exist up to two directors or, if such right is
exercised at an annual meeting, to elect two directors.  If the number which may
be so elected at any special meeting does not amount to the required number, the
holders of the Preferred Stock shall have the right to make such increase in the
number of directors as shall be necessary to permit the election by them of the
required number.  After the holders of the Preferred Stock shall have exercised
their right to elect directors in any default period and during the continuance
of such period, the number of directors shall not be increased or decreased
except by vote of the holders of Preferred Stock as herein provided or pursuant
to the rights of any equity securities ranking senior to or pari passu with the
Series A Preferred Stock.


(iii)           Unless the holders of Preferred Stock shall, during an existing
default period, have previously exercised their right to elect directors, the
Board of Directors may order, or any shareholder or shareholders owning in the
aggregate not less than 10% of the total number of shares of Preferred Stock
outstanding, irrespective of series, may request, the calling of a special
meeting of the holders of Preferred Stock, which meeting shall thereupon be
called

 SECOND AMENDED AND RESTATED RIGHTS PLAN
  EXHIBIT A          


--------------------------------------------------------------------------------



by the Chairman, President, a Vice President or the Secretary of the
Corporation.  Notice of such meeting and of any annual meeting at which holders
of Preferred Stock are entitled to vote pursuant to this paragraph (C)(iii)
shall be given to each holder of record of Preferred Stock by mailing a copy of
such notice to the holder at the holder's last address appearing on the books of
the Corporation.  Such meeting shall be called for a time not earlier than 10
days and not later than 50 days after such order or request or in default of the
calling of such meeting within 50 days after such order or request, such meeting
may be called on similar notice by any shareholder or shareholders owning in the
aggregate not less than 10% of the total number of shares of Preferred Stock
outstanding.  Notwithstanding the provisions of this paragraph (C)(iii), no such
special meeting shall be called during the period within 50 days immediately
preceding the date fixed for the next annual meeting of the shareholders.


(iv)           In any default period, the holders of Common Stock, and other
classes of stock of the Corporation, if applicable, shall continue to be
entitled to elect the whole number of directors until the holders of Preferred
Stock shall have exercised their right to elect two directors voting as a class,
after the exercise of which right (x) the directors so elected by the holders of
Preferred Stock shall continue in office until their successors shall have been
elected by such holders or until the expiration of the default period, and (y)
any vacancy in the Board of Directors may, except as provided in paragraph
(C)(ii) of this Section 3, be filled by vote of a majority of the remaining
directors theretofore elected by the holders of the class of stock which elected
the director whose office shall have become vacant.  References in this
paragraph (C) to directors elected by the holders of a particular class of stock
shall include directors elected by such directors to fill vacancies, as provided
in clause (y) of the foregoing sentence.


(iv)           Immediately upon the expiration of a default period, (x) the
right of the holders of Preferred Stock as a class to elect directors shall
cease, (y) the term of any directors elected by the holders of Preferred Stock
as a class shall terminate, and (z) the number of directors shall be such number
as may be provided for in the Restated Articles of Incorporation or Restated
Bylaws irrespective of any increase made pursuant to the provisions of paragraph
(C)(ii) of this Section 3 (such number being subject, however, to change
thereafter in any manner provided by law or in the Restated Articles of
Incorporation or Restated Bylaws).  Any vacancies in the Board of Directors
effected by the provisions of clauses (y) and (z) in the preceding sentence may
be filled by a majority of the remaining directors.


(D)           Except as set forth herein, holders of Series A Preferred Stock
shall have no special voting rights and their consent shall not be required
(except to the extent they are entitled to vote with holders of Common Stock as
set forth herein) for taking any corporate action.


Section 4.                      Certain Restrictions.


(A)           Whenever quarterly dividends or other dividends or distributions
payable on the Series A Preferred Stock as provided in Section 2 are in arrears,
thereafter and until all

 SECOND AMENDED AND RESTATED RIGHTS PLAN
  EXHIBIT A         


--------------------------------------------------------------------------------



accrued and unpaid dividends and distributions, whether or not declared, on
shares of Series A Preferred Stock outstanding shall have been paid in full, the
Corporation shall not:


(i)           declare or pay dividends on, make any other  distributions on, or
redeem or purchase or otherwise acquire for consideration any shares of stock
ranking junior (either as to dividends or upon liquidation, dissolution or
winding up) to the Series A Preferred Stock;


(ii)           declare or pay dividends on or make any other   distributions on
any shares of stock ranking on a parity (either as to dividends or upon
liquidation, dissolution or winding up) with the Series A Preferred Stock,
except dividends paid ratably on the Series A Preferred Stock and all such
parity stock on which dividends are payable or in arrears in proportion to the
total amounts to which the holders of all such shares are then entitled;


(iii)           redeem or purchase or otherwise acquire for consideration shares
of any stock ranking on a parity (either as to dividends or upon liquidation,
dissolution or winding up) with the Series A Preferred Stock, provided that the
Corporation may at any time redeem, purchase or otherwise acquire shares of any
such parity stock in exchange for shares of any stock of the Corporation ranking
junior (either as to dividends or upon dissolution, liquidation or winding up)
to the Series A Preferred Stock; or


(iv)           purchase or otherwise acquire for consideration any shares of
Series A Preferred Stock, or any shares of stock ranking on a parity with the
Series A Preferred Stock, except in accordance with a purchase offer made in
writing or by publication (as determined by the Board of Directors) to all
holders of such shares upon such terms as the Board of Directors, after
consideration of the respective annual dividend rates and other relative rights
and preferences of the respective series and classes, shall determine in good
faith will result in fair and equitable treatment among the respective series or
classes.


(B)           The Corporation shall not permit any subsidiary of the Corporation
to purchase or otherwise acquire for consideration any shares of stock of the
Corporation unless the Corporation could, under Section 4(A), purchase or
otherwise acquire such shares at such time and in such manner.


Section 5.                      Reacquired Shares.


Any shares of Series A Preferred Stock purchased or otherwise acquired by the
Corporation in any manner whatsoever shall be retired and cancelled promptly
after the acquisition thereof.  All such shares shall upon their cancellation
become authorized but unissued shares of Preferred Stock, without designation as
to series, and may be reissued as part of a new series of Preferred Stock to be
created by resolution or resolutions of the Board of Directors, subject to the
conditions and restrictions on issuance set forth herein or in the Restated
Articles of Incorporation.

 SECOND AMENDED AND RESTATED RIGHTS PLAN
  EXHIBIT A         


--------------------------------------------------------------------------------



Section 6.                      Liquidation, Dissolution or Winding Up.


(A)           Upon any liquidation (voluntary or otherwise), dissolution or
winding up of the Corporation, no distribution shall be made to:


(i)           the holders of shares of stock ranking junior (either as to
dividends or upon liquidation, dissolution or winding up) to the Series A
Preferred Stock, unless, prior thereto, the holders of shares of Series A
Preferred Stock shall have received the higher of (a) $0.01 per share, plus an
amount equal to accrued and unpaid dividends and distributions thereon, whether
or not declared, to the date of such payment, or (b) an aggregate amount per
share, subject to the provision for adjustment hereinafter set forth, equal to
1,000 times the aggregate amount to be distributed per share to holders of
Common Stock; or


(ii)           the holders of stock ranking on a parity (either as to dividends
or upon liquidation, dissolution or winding up) with the Series A Preferred
Stock, except distributions made ratably on the Series A Preferred Stock and all
other such parity stock in proportion to the total amounts to which the holders
of all such shares are entitled upon such liquidation, dissolution or winding
up.


(B)           In the event the Corporation shall at any time (i) declare any
dividend on Common Stock payable in shares of Common Stock, or (ii) subdivide,
combine or consolidate the outstanding shares of Common Stock (by
reclassification or otherwise) into a greater or smaller number of shares, then
in each such case the aggregate amount to which holders of shares of Series A
Preferred Stock are entitled under clause (i)(b) of Section 6(A) hereof shall be
adjusted by multiplying such amount by a fraction the numerator of which is the
number of shares of Common Stock outstanding immediately after such event and
the denominator of which is the number of shares of Common Stock that were
outstanding immediately prior to such event.


Section 7.                      Consolidation, Merger, Etc.


In case the Corporation shall enter into any consolidation, merger, combination
or other transaction in which shares of Common Stock are exchanged for or
changed into other stock or securities, cash and/or any other property, then in
any such case the shares of Series A Preferred Stock shall at the same time be
similarly exchanged or changed in an amount per share (subject to the provision
for adjustment hereinafter set forth) equal to 1,000 times the aggregate amount
of stock, securities, cash and/or any other property (payable in kind), as the
case may be, into which or for which each share of Common Stock is changed or
exchanged.  In the event the Corporation shall at any time (i) declare any
dividend on Common Stock payable in shares of Common Stock, (ii) subdivide the
outstanding Common Stock, or (iii) combine the outstanding Common Stock into a
smaller number of shares, then in each such case the amount set forth in the
preceding sentence with respect to the exchange or change of shares of Series A
Preferred Stock shall be adjusted by multiplying such amount by a fraction the
numerator of which is the number of shares of Common Stock outstanding
immediately after such event and the

 SECOND AMENDED AND RESTATED RIGHTS PLAN
  EXHIBIT A         


--------------------------------------------------------------------------------



denominator of which is the number of shares of Common Stock that were
outstanding immediately prior to such event.


Section 8.                      No Redemption.


The shares of Series A Preferred Stock shall not be redeemable.  Notwithstanding
the foregoing, the Corporation may acquire shares of Series A Preferred Stock in
any other manner permitted by law, the Restated Articles of Incorporation or
this amendment thereof.


Section 9.                      Rank.


Unless otherwise provided in the Restated Articles of Incorporation or an
amendment thereof relating to a subsequent series of Preferred Stock of the
Corporation, the Series A Preferred Stock shall rank junior to all other series
of the Corporation's Preferred Stock as to the payment of dividends and the
distribution of assets on liquidation, dissolution or winding up, and senior to
the Common Stock of the Corporation.


Section 10.                    Amendment.


The Restated Articles of Incorporation shall not be further amended in any
manner which would materially alter or change the powers, preferences or special
rights of the Series A Preferred Stock so as to affect them adversely without
the affirmative vote of the holders of at least a majority of the outstanding
shares of Series A Preferred Stock, voting separately as a class.


Section 11.                    Fractional Shares.


Series A Preferred Stock may be issued in fractions of a share which shall
entitle the holder, in proportion to such holder’s fractional shares, to
exercise voting rights, receive dividends, participate in distributions and to
have the benefit of all other rights of holders of Series A Preferred Stock.





 SECOND AMENDED AND RESTATED RIGHTS PLAN
  EXHIBIT A         


--------------------------------------------------------------------------------





EXHIBIT B


Form of Rights Certificate


Certificate No.
R-__                                                                                                                                                                                 _______
Rights






NOT EXERCISABLE AFTER November 13, 2017, OR EARLIER IF REDEEMED BY THE
COMPANY.  THE RIGHTS ARE SUBJECT TO REDEMPTION, AT THE OPTION OF THE COMPANY, AT
$0.01 PER RIGHT ON THE TERMS SET FORTH IN THE RIGHTS AGREEMENT.  UNDER CERTAIN
CIRCUMSTANCES, RIGHTS BENEFICIALLY OWNED BY AN ACQUIRING PERSON OR ADVERSE
PERSON (AS SUCH TERMS ARE DEFINED IN THE RIGHTS AGREEMENT) AND ANY SUBSEQUENT
HOLDER OF SUCH RIGHTS MAY BECOME NULL AND VOID.  {THE RIGHTS REPRESENTED BY THIS
RIGHTS CERTIFICATE ARE OR WERE BENEFICIALLY OWNED BY A PERSON WHO WAS OR BECAME
AN ACQUIRING PERSON OR ADVERSE PERSON OR AN AFFILIATE OR ASSOCIATE OF AN
ACQUIRING PERSON OR ADVERSE PERSON (AS SUCH TERMS ARE DEFINED IN THE RIGHTS
AGREEMENT).  ACCORDINGLY, THIS RIGHTS CERTIFICATE AND THE RIGHTS REPRESENTED
HEREBY MAY BECOME NULL AND VOID IN THE CIRCUMSTANCES SPECIFIED IN SECTION 7(e)
OF SUCH AGREEMENT.}1








Rights Certificate


KEY TECHNOLOGY, INC.


This certifies that ________________________________, or registered assigns, is
the registered owner of the number of Rights set forth above, each of which
entitles the owner thereof, subject to the terms, provisions and conditions of
the Rights Agreement, dated as of November 13, 2007 (the "Rights Agreement"),
between Key Technology, Inc., an Oregon corporation (the "Company"), and
American Stock Transfer & Trust Company (the "Rights Agent"), to purchase from
the Company at any time prior to 5:00 p.m. (Pacific time) on November 13, 2017
at the office or offices of the Rights Agent designated for such purpose, or its
successors as Rights Agent, 1/1,000 of a fully paid, nonassessable share of
Series A Junior Participating Preferred Stock (the "Preferred Stock") of the
Company, at a purchase price of $___ per 1/1,000 of a share (the "Purchase
Price"), upon presentation and surrender of this Rights



--------------------------------------------------------------------------------

 
1 The portion of the legend in brackets shall be inserted only if applicable and
shall replace the preceding sentence.

 SECOND AMENDED AND RESTATED RIGHTS PLAN
  EXHIBIT B         


--------------------------------------------------------------------------------



Certificate with the Form of Election to Purchase and related Certificate duly
executed.  The number of Rights evidenced by this Rights Certificate (and the
number of shares which may be purchased upon exercise thereof) set forth above,
and the Purchase Price per share set forth above, are the number and Purchase
Price as of ___________, based on the Preferred Stock as constituted at such
date.  The Company reserves the right to require prior to the occurrence of a
Triggering Event (as such term is defined in the Rights Agreement) that a number
of Rights be exercised so that only whole shares of Preferred Stock will be
issued.


Upon the occurrence of a Section 11(a)(ii) Event (as such term is defined in the
Rights Agreement), if the Rights evidenced by this Rights Certificate are
beneficially owned by (i) an Acquiring Person or Adverse Person or an Affiliate
or Associate of any such Acquiring Person or Adverse Person (as such terms are
defined in the Rights Agreement), (ii) a transferee of any such Acquiring Person
or Adverse Person, Associate or Affiliate, or (iii) under certain circumstances
specified in the Rights Agreement, a transferee of a person who, after such
transfer, became an Acquiring Person or Adverse Person, or an Affiliate or
Associate of an Acquiring Person or Adverse Person, such Rights shall become
null and void and no holder hereof shall have any right with respect to such
Rights from and after the occurrence of such Section 11(a)(ii) Event.


As provided in the Rights Agreement, the Purchase Price and the number and kind
of shares of Preferred Stock or other securities which may be purchased upon the
exercise of the Rights evidenced by this Rights Certificate are subject to
modification and adjustment upon the happening of certain events, including
Triggering Events.  In certain circumstances described in the Rights Agreement,
the Rights evidenced hereby may entitle the holder hereof to purchase capital
stock of an entity other than the Company or receive cash or other assets, all
as prescribed in the Rights Agreement.


This Rights Certificate is subject to all of the terms, provisions and
conditions of the Rights Agreement, which terms, provisions and conditions are
hereby incorporated herein by reference and made a part hereof and to which
Rights Agreement reference is hereby made for a full description of the rights,
limitations of rights, obligations, duties and immunities hereunder of the
Rights Agent, the Company and the holders of the Rights Certificates, which
limitations of rights include the temporary suspension of the exercisability of
such Rights under the specific circumstances set forth in the Rights
Agreement.  Copies of the Rights Agreement are on file at the principal
executive offices of the Company and are also available upon written request to
the Rights Agent.


This Rights Certificate, with or without other Rights Certificates, upon
surrender at the principal office or offices of the Rights Agent designated for
such purpose, may be exchanged for another Rights Certificate or Rights
Certificates of like tenor and date evidencing Rights entitling the holder to
purchase a like aggregate number of 1/1,000s of a share of Preferred Stock as
the Rights evidenced by the Rights Certificate or Rights Certificates
surrendered shall have entitled such holder to purchase.  If this Rights
Certificate shall be

 SECOND AMENDED AND RESTATED RIGHTS PLAN
  EXHIBIT B         


--------------------------------------------------------------------------------



exercised in part, the holder shall be entitled to receive upon surrender hereof
another Rights Certificate or Rights Certificates for the number of whole Rights
not exercised.


Subject to the provisions of the Rights Agreement, the Rights evidenced by this
Certificate may be redeemed by the Company at its option at a redemption price
of $0.01 per Right at any time prior to the earlier of the close of business on
(i) the twentieth business day following the Stock Acquisition Date (as such
time period may be extended pursuant to the Rights Agreement), and (ii) the
Final Expiration Date.  In addition, the Rights may be exchanged, in whole or in
part, for shares of the Common Stock, or shares of preferred stock of the
Company having essentially the same value or economic rights as such
shares.  Immediately upon the action of the Board of Directors of the Company
authorizing any such exchange, and without any further action or any notice, the
Rights (other than Rights which are not subject to such exchange) will terminate
and the Rights will only enable holders to receive the shares issuable upon such
exchange.


No fractional shares of Preferred Stock will be issued upon the exercise of any
Right or Rights evidenced hereby (other than fractions which are integral
multiples of 1/1,000 of a share of Preferred Stock, which may, at the election
of the Company, be evidenced by depository receipts), but in lieu thereof a cash
payment will be made, as provided in the Rights Agreement.


No holder of this Rights Certificate shall be entitled to vote or receive
dividends or be deemed for any purpose the holder of shares of Preferred Stock
or of any other securities of the Company which may at any time be issuable on
the exercise hereof, nor shall anything contained in the Rights Agreement or
herein be construed to confer upon the holder hereof, as such, any of the rights
of a shareholder of the Company or any right to vote for the election of
directors or upon any matter submitted to shareholders at any meeting thereof,
or to give or withhold consent to any corporate action, or, to receive notice of
meetings or other actions affecting shareholders (except as provided in the
Rights Agreement), or to receive dividends or subscription rights, or otherwise,
until the Right or Rights evidenced by this Rights Certificate shall have been
exercised as provided in the Rights Agreement.


This Rights Certificate shall not be valid or obligatory for any purpose until
it shall have been countersigned by the Rights Agent.



 SECOND AMENDED AND RESTATED RIGHTS PLAN
  EXHIBIT B         


--------------------------------------------------------------------------------



WITNESS the facsimile signature of the proper officers of the Company and its
corporate seal.


Dated as of ______________________
 
ATTEST:                                                                                                                                                  
KEY TECHNOLOGY, INC.




By
___________________________                                                                                                By
___________________________
Secretary                                                                                                                                   
Title __________________________




Countersigned:


AMERICAN STOCK TRANSFER
  & TRUST COMPANY




By ____________________________
     Authorized Signature



 SECOND AMENDED AND RESTATED RIGHTS PLAN
  EXHIBIT B         


--------------------------------------------------------------------------------





Form of Reverse Side of Rights Certificate


FORM OF ASSIGNMENT


(To be executed by the registered holder if such
holder desires to transfer the Rights Certificate.)






FOR VALUE RECEIVED ______________________________________________ hereby sells,
assigns and transfer unto
______________________________________________________________
_________________________________________________________________________________________________
(Please print name and address of transferee)




this Rights Certificate, together with all right, title and interest therein,
and does hereby irrevocably constitute and appoint _________________ Attorney,
to transfer the within Rights Certificate on the books of the within-named
Company, with full power of substitution.






Dated: _________________






                                                                       
___________________________

Signature


Signature Guaranteed:

 SECOND AMENDED AND RESTATED RIGHTS PLAN
  EXHIBIT B         


--------------------------------------------------------------------------------



CERTIFICATE


The undersigned hereby certifies by checking the appropriate boxes that:


(1)           this Rights Certificate [  ] is [  ] is not being sold, assigned
and transferred by or on behalf of a Person who is or was an Acquiring Person or
Adverse Person or an Affiliate or Associate of any such Acquiring Person or
Adverse Person (as such terms are defined pursuant to the Rights Agreement);


(2)           after due inquiry and to the best knowledge of the undersigned, it
[  ] did
[  ] did not acquire the Rights evidenced by this Rights Certificate from any
Person who is, was or subsequently became an Acquiring Person or Adverse Person
or an Affiliate or Associate of an Acquiring Person or Adverse Person.




Dated: _____________________                                                   _________________________________________  
Signature




Signature Guaranteed:
















NOTICE


The signature to the foregoing Assignment and Certificate must correspond to the
name as written upon the face of this Rights Certificate in every particular,
without alteration or enlargement or any change whatsoever.



 SECOND AMENDED AND RESTATED RIGHTS PLAN
  EXHIBIT B         


--------------------------------------------------------------------------------



FORM OF ELECTION TO PURCHASE


(To be executed if holder desires to
exercise Rights represented by the
Rights Certificate)


To:  KEY TECHNOLOGY, INC.


The undersigned hereby irrevocably elects to exercise ____ Rights represented by
this Rights Certificate to purchase the shares of Preferred Stock issuable upon
the exercise of the Rights (or such other securities of the Company or of any
other person which may be issuable upon the exercise of the Rights) and requests
that certificates for such shares be issued in the name of and delivered to:


Please insert social security
or other identifying number: 
____________________________                                                                




__________________________________________________________________________________________________________________________________________
(Please print name and address)
 
___________________________________________________________________________________________________________________________________________






If such number of Rights shall not be all the Rights evidenced by this Rights
Certificate, a new Rights Certificate for the balance of such Rights shall be
registered in the name of and delivered to:


Please insert social security
or other identifying
number: _____________________________                                                               




___________________________________________________________________________________________________________________________________________
(Please print name and address)
 
___________________________________________________________________________________________________________________________________________







Dated: _______________________                                                               
 
                                                                                        
Signature __________________________


Signature Guaranteed:

  SECOND AMENDED AND RESTATED RIGHTS PLAN
  EXHIBIT B         


--------------------------------------------------------------------------------



CERTIFICATE


The undersigned hereby certifies by checking the appropriate boxes that:


(1)           the Rights evidenced by this Rights Certificate [  ] are [  ] are
not being exercised by or on behalf of a Person who is or was an Acquiring
Person or Adverse Person or an Affiliate or Associate of any such Acquiring
Person or Adverse Person (as such terms are defined pursuant to the Rights
Agreement);


(2)           after due inquiry and to the best knowledge of the undersigned, it
[  ] did
[  ] did not acquire the Rights evidenced by this Rights Certificate from any
Person who is, was or became an Acquiring Person or Adverse Person or an
Affiliate or Associate of an Acquiring Person or Adverse Person.




Dated:                      _____________________                                                                ___________________________________
Signature




Signature Guaranteed:












NOTICE


The signature to the foregoing Election to Purchase and Certificate must
correspond to the name as written upon the face of this Rights Certificate in
every particular, without alteration or enlargement or any change whatsoever.






SECOND AMENDED AND RESTATED RIGHTS PLAN
EXHIBIT B


--------------------------------------------------------------------------------

